 



Exhibit 10.1
Execution Version
CUSIP Number: Deal # 45865UAA0
Revolving Loans CUSIP # 45865UAB8
Term Loans CUSIP # 45865UAC6
 
CREDIT AGREEMENT
among
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
BMO CAPITAL MARKETS FINANCING INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH,
and
SOCIETE GENERALE,
as Documentation Agents,
and
COMERZBANK AKTIENGESELLSCHAFT NEW YORK
AND GRAND CAYMAN BRANCHES,
and
MIZUHO CORPORATE BANK, LTD.,
as Managing Agents
$500,000,000 Senior Credit Facilities
WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
Dated as of January 12, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
1.1
  Defined Terms     1  
1.2
  Accounting Terms     23  
1.3
  Other Terms; Construction     23  
 
           
 
  ARTICLE II        
 
           
 
  AMOUNT AND TERMS OF THE LOANS        
 
           
2.1
  Commitments     25  
2.2
  Borrowings     26  
2.3
  Disbursements; Funding Reliance; Domicile of Loans     29  
2.4
  Evidence of Debt; Notes     30  
2.5
  Termination and Reduction of Commitments and Swingline Commitment     30  
2.6
  Mandatory Payments and Prepayments     31  
2.7
  Voluntary Prepayments     33  
2.8
  Interest     34  
2.9
  Fees     35  
2.10
  Interest Periods     35  
2.11
  Conversions and Continuations     36  
2.12
  Method of Payments; Computations; Apportionment of Payments     37  
2.13
  Recovery of Payments     39  
2.14
  Pro Rata Treatment     40  
2.15
  Increased Costs; Change in Circumstances; Illegality     41  
2.16
  Taxes     43  
2.17
  Compensation     45  
2.18
  Replacement of Lenders; Mitigation of Costs     45  
 
           
 
  ARTICLE III        
 
           
 
  CONDITIONS OF BORROWING        
 
           
3.1
  Conditions of Initial Borrowing     46  
3.2
  Conditions of All Borrowings     49  
 
           
 
  ARTICLE IV        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
4.1
  Corporate Organization and Power     50  

i



--------------------------------------------------------------------------------



 



                      Page  
4.2
  Authorization; Enforceability     50  
4.3
  No Violation     51  
4.4
  Governmental and Third-Party Authorization; Permits     51  
4.5
  Litigation     51  
4.6
  Taxes     52  
4.7
  Subsidiaries     52  
4.8
  Full Disclosure     52  
4.9
  Margin Regulations     52  
4.10
  No Material Adverse Effect     53  
4.11
  Financial Matters     53  
4.12
  Ownership of Properties     54  
4.13
  ERISA     54  
4.14
  Environmental Matters     55  
4.15
  Compliance with Laws     55  
4.16
  Intellectual Property     55  
4.17
  Regulated Industries     55  
4.18
  Insurance     55  
4.19
  Material Contracts     56  
4.20
  Certain Merger Documents     56  
4.21
  No Burdensome Restrictions     56  
4.22
  OFAC; Anti-Terrorism Laws     56  
 
           
 
  ARTICLE V        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
5.1
  Financial Statements     57  
5.2
  Other Business and Financial Information     59  
5.3
  Compliance with All Material Contracts     61  
5.4
  Existence; Franchises; Maintenance of Properties     61  
5.5
  Use of Proceeds     61  
5.6
  Compliance with Laws     61  
5.7
  Payment of Obligations     61  
5.8
  Insurance     62  
5.9
  Maintenance of Books and Records; Inspection     62  
5.10
  Permitted Acquisitions     62  
5.11
  Creation or Acquisition of Subsidiaries     63  
5.12
  OFAC, PATRIOT Act Compliance     64  
5.13
  Further Assurances     64  
 
           
 
  ARTICLE VI        
 
           
 
  FINANCIAL COVENANTS        
 
           
6.1
  Maximum Total Leverage Ratio     64  
6.2
  Minimum Interest Coverage Ratio     64  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
  ARTICLE VII        
 
           
 
  NEGATIVE COVENANTS        
 
           
7.1
  Merger; Consolidation     65  
7.2
  Indebtedness     65  
7.3
  Liens     66  
7.4
  Asset Dispositions     68  
7.5
  Investments     68  
7.6
  Restricted Payments     70  
7.7
  Issuance of Stock     70  
7.8
  Transactions with Affiliates     70  
7.9
  Lines of Business     71  
7.10
  Limitation on Certain Restrictions     71  
7.11
  No Other Negative Pledges     71  
7.12
  Ownership of Subsidiaries     72  
7.13
  Fiscal Year     72  
7.14
  Accounting Changes     72  
 
           
 
  ARTICLE VIII        
 
           
 
  EVENTS OF DEFAULT        
 
           
8.1
  Events of Default     72  
8.2
  Remedies: Termination of Commitments, Acceleration, etc.     74  
8.3
  Remedies: Set-Off     75  
 
           
 
  ARTICLE IX        
 
           
 
  THE ADMINISTRATIVE AGENT        
 
           
9.1
  Appointment and Authority     75  
9.2
  Rights as a Lender     75  
9.3
  Exculpatory Provisions     76  
9.4
  Reliance by Administrative Agent     76  
9.5
  Delegation of Duties     77  
9.6
  Resignation of Administrative Agent     77  
9.7
  Non-Reliance on Administrative Agent and Other Lenders     78  
9.8
  No Other Duties, Etc.     78  
9.9
  Guaranty Matters     78  
9.10
  Swingline Lender     78  
 
           
 
  ARTICLE X        
 
           
 
  MISCELLANEOUS        
 
           
10.1
  Expenses; Indemnity; Damage Waiver     78  

iii



--------------------------------------------------------------------------------



 



                      Page  
10.2
  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    80  
10.3
  Waiver of Jury Trial     80  
10.4
  Notices; Effectiveness; Electronic Communication     81  
10.5
  Amendments, Waivers, etc.     82  
10.6
  Successors and Assigns     83  
10.7
  No Waiver     87  
10.8
  Survival     87  
10.9
  Severability     87  
10.10
  Construction     87  
10.11
  Confidentiality     87  
10.12
  Counterparts; Integration; Effectiveness     88  
10.13
  Disclosure of Information     88  
10.14
  USA Patriot Act Notice     89  

iv



--------------------------------------------------------------------------------



 



         
 
  EXHIBITS    
 
       
Exhibit A-1
  Form of Term Note    
Exhibit A-2
  Form of Revolving Note    
Exhibit A-3
  Form of Swingline Note    
Exhibit B-1
  Form of Notice of Borrowing    
Exhibit B-2
  Form of Notice of Swingline Borrowing    
Exhibit B-3
  Form of Notice of Conversion/Continuation    
Exhibit C
  Form of Compliance Certificate    
Exhibit D
  Form of Assignment and Assumption    
Exhibit E
  Form of Guaranty    
Exhibit F
  Form of Financial Condition Certificate    
 
       
 
  SCHEDULES    
 
       
Schedule 1.1(a)
  Commitments and Notice Addresses    
Schedule 4.1
  Jurisdictions of Organization    
Schedule 4.4
  Consents and Approvals    
Schedule 4.5
  Litigation Matters    
Schedule 4.7
  Subsidiaries    
Schedule 4.19
  Material Contracts    
Schedule 7.2
  Indebtedness    
Schedule 7.3
  Liens    
Schedule 7.5
  Investments    
Schedule 7.7
  Transactions with Affiliates    

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of the 12th day of January, 2007, is made
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (“Wachovia”), and BANK OF AMERICA, N.A., as
Syndication Agent for the Lenders (“BofA”).
BACKGROUND STATEMENT
     The Borrower has requested that the Lenders make available to the Borrower
a term loan facility in the aggregate principal amount of $250,000,000 and a
revolving credit facility in the aggregate principal amount of $250,000,000. The
Borrower will use the proceeds of these facilities as provided in Section 5.5.
The Lenders are willing to make available to the Borrower the credit facilities
described herein subject to and on the terms and conditions set forth in this
Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.

 



--------------------------------------------------------------------------------



 



     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by the
Borrower and its Subsidiaries in connection with such Acquisition, (ii) the
value of all Capital Stock issued or given as purchase price by the Borrower and
its Subsidiaries in connection with such Acquisition (as determined by the
parties thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.
     “Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party.
     “Aggregate Revolving Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Revolving Loans outstanding at such time
and (ii) the aggregate principal amount of Swingline Loans outstanding at such
time.
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
     “Applicable Percentage” means, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted

2



--------------------------------------------------------------------------------



 



Base Rate, (ii) to be added to the LIBOR Rate and the LIBOR Market Index Rate
for purposes of, respectively, determining the Adjusted LIBOR Rate and Adjusted
LIBOR Market Index Rate and (iii) to be used in calculating the commitment fee
payable pursuant to Section 2.9(b), in each case as determined under the
following matrix with reference to the Total Leverage Ratio, but subject to
Section 5.1(d):

                                      Applicable   Applicable   Applicable      
  LIBOR   Base Rate   Commitment Tier   Total Leverage Ratio   Margin   Margin  
Fee Rate
I
  Less than 0.50 to 1.0     0.50 %     0.00 %     0.10 %
II
  Less than 1.0 to 1.0 but greater than or equal to 0.50 to 1.0     0.625 %    
0.00 %     0.125 %
III
  Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0     0.75 %    
0.00 %     0.15 %
IV
  Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0     0.875 %    
0.00 %     0.175 %
V
  Greater than or equal to 2.0 to 1.0     1.125 %     0.125 %     0.20 %

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Level V above
(notwithstanding the actual Total Leverage Ratio). For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Borrower beginning with the Reference Period ending as of the last day of the
first fiscal quarter of fiscal year 2007, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of (i)
financial statements as of the end of and for such Reference Period and (ii) a
duly completed Compliance Certificate with respect to such Reference Period.
From the Closing Date until the first Adjustment Date requiring a change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Level III above.
     “Applicable Period” has the meaning set forth in Section 5.1(d).

3



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arrangers” mean Wachovia Capital Markets, LLC, Banc of America Securities
LLC and their respective successors.
     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Borrower or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an event specified in
Section 8.1(f) or Section 8.1(g).
     “Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “BofA” means Bank of America, N.A.
     “Borrower” has the meaning given to such term in the introductory paragraph
hereof.
     “Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type (or a Swingline
Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as to which
a single Interest Period is in effect.

4



--------------------------------------------------------------------------------



 



     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan or a LIBOR Market Index
Rate Loan, any such day that is also a day on which trading in Dollar deposits
is conducted by banks in London, England in the London interbank Eurodollar
market.
     “Capital Expenditures” means, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease
of such Person, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
     “Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of

5



--------------------------------------------------------------------------------



 



acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (i) any Person or group of Persons acting in
concert as a partnership or other group shall have become, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, the beneficial owner of outstanding Capital Stock of the Borrower
having 35% or more of the Total Voting Power of the Borrower, or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (a) nominated by the board
of directors of the Borrower nor (b) appointed by directors so nominated.
     “Class” has the meaning given to such term in Section 2.2(a).
     “Closing Date” means the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Commitment” means, with respect to any Lender, such Lender’s Term Loan
Commitment and/or Revolving Credit Commitment, as applicable.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.
     “Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, (D) extraordinary losses or charges, and
(E) nonrecurring costs and expenses incurred in connection with the NYBOT Merger
and the other Transactions (including fees and expenses

6



--------------------------------------------------------------------------------



 



paid pursuant to this Agreement) not to exceed $20,000,000, all to the extent
taken into account in the calculation of Consolidated Net Income for such
Reference Period and all calculated in accordance with GAAP, minus (iii) the sum
of (A) extraordinary gains or income and (B) noncash credits increasing income
for such period, all to the extent taken into account in the calculation of
Consolidated Net Income for such period; provided that, for the Reference
Periods ending as of the last day of the first three fiscal quarters ending
after the Closing Date, Consolidated EBITDA shall be calculated as if the NYBOT
Merger occurred on the first day of each such Reference Period.
     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt (including the unused fees provided for under Section 2.9)
paid, accrued or capitalized by the Borrower and its Subsidiaries during such
Reference Period.
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary of the Borrower
during such period, (ii) the net income (or loss) of any other Person acquired
by, or merged with, the Borrower or any of its Subsidiaries for any period prior
to the date of such acquisition, and (iii) the net income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.
     “Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
     “Credit Documents” means this Agreement, the Notes, the Fee Letters, the
Guaranty, and all other agreements, instruments, documents and certificates now
or hereafter executed and

7



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent or any Lender by or on behalf of the
Borrower or any other Credit Party with respect to this Agreement, in each case
as amended, modified, supplemented or restated from time to time.
     “Credit Parties” means the Borrower, each of the Subsidiary Guarantors
(including the Merger Sub following the NYBOT Merger), and their respective
successors.
     “Debt Issuance” means the issuance, sale or incurrence by the Borrower or
any of its Subsidiaries of any debt securities or other Indebtedness, whether in
a public offering or otherwise, except for any Indebtedness permitted under
Section 7.2.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its ratable share of any Borrowing
requested and permitted to be made hereunder, including the funding of Swingline
Loans in accordance with the terms hereof, (ii) has failed to pay to the
Administrative Agent or any Lender when due an amount owed by such Lender
pursuant to the terms of this Credit Agreement, unless such amount is subject to
a good faith dispute, or (iii) has been deemed insolvent or has become subject
to a bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official, and such refusal has not been withdrawn or such default has not been
cured within three (3) Business Days.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Term Loan Maturity Date; provided, however, that
only the portion of Capital Stock that so matures or is mandatorily redeemable,
is so redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollars” or “$” means dollars of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations by a Governmental
Authority, or proceedings (including, without limitation, administrative,
regulatory and judicial proceedings) relating in any way to any Hazardous
Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation,
(i) any and all Claims by Governmental Authorities for

8



--------------------------------------------------------------------------------



 



enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from any Hazardous Substance or
arising from alleged injury or threat of injury to human health or the
environment.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of the
Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by the Borrower
or any ERISA Affiliate, or a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary of any Plan for which the Borrower or any of its
ERISA Affiliates may be directly or indirectly liable, (viii) the occurrence
with respect to any Plan of any “accumulated funding deficiency”

9



--------------------------------------------------------------------------------



 



(within the meaning of Section 302 of ERISA and Section 412 of the Code),
whether or not waived, or (ix) the adoption of an amendment to any Plan that,
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would result
in the loss of tax-exempt status of the trust of which such Plan is a part if
the Borrower or an ERISA Affiliate fails to timely provide security to such Plan
in accordance with the provisions of such sections.
     “Event of Default” has the meaning given to such term in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Asset Disposition” means (i) any Asset Disposition permitted
under Sections 7.4(i), 7.4(ii), 7.4(iii) and 7.4(iv), and (ii) any Asset
Disposition permitted under Section 7.4(v), the Net Cash Proceeds from which do
not exceed $5,000,000 in any single fiscal year.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(a)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.16(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
     “Existing Bilateral Facility” has the meaning given to such term in
Section 3.1(e).
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

10



--------------------------------------------------------------------------------



 



     “Fee Letters” mean the letters from each of Wachovia and Wachovia
Securities, LLC and BofA and Banc of America Securities LLC, respectively, to
the Borrower, each dated November 17, 2006, relating to certain fees payable by
the Borrower in respect of the transactions contemplated by this Agreement, as
amended, modified, restated or supplemented from time to time.
     “Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
     “Financial Officer” means, with respect to the Borrower, the chief
financial officer, vice president — finance, principal accounting officer or
treasurer of the Borrower.
     “fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
     “fiscal year” or “FY” means a fiscal year of the Borrower and its
Subsidiaries.
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantor” means any Subsidiary of the Borrower that is a guarantor of the
Obligations under the Guaranty (or under another guaranty agreement in form and
substance satisfactory to the Administrative Agent).
     “Guaranty” means a guaranty agreement made by the Guarantors in favor of
the Administrative Agent and the Lenders, in substantially the form of
Exhibit E, as amended, modified, restated or supplemented from time to time.

11



--------------------------------------------------------------------------------



 



     “Guaranty Fund” means the fund set up by New York Clearing Corporation
pursuant to Section 5.4 of its by-laws in which its clearing members make
deposits to secure the obligations of the clearing members and which is used to
cover the losses sustained by New York Clearing Corporation as a result of the
default of any clearing member.
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.

12



--------------------------------------------------------------------------------



 



     “ICE Futures” means ICE Futures, a United Kingdom corporation and indirect
wholly-owned subsidiary of the Borrower.
     “Indebtedness” means, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all surety bonds, letters of credit and bankers’ acceptances
issued or created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (iv) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business and not
more than 90 days past due), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.
     “Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.

13



--------------------------------------------------------------------------------



 



     “Interest Period” has the meaning given to such term in Section 2.10.
     “Investments” has the meaning given to such term in Section 7.5.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 10.6, and their
respective successors and assigns.
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Market Index Rate” means, for any date, the rate for one month
Dollar, Sterling or Euro deposits, as applicable, as reported on Telerate page
3750 as of 11:00 a.m. London time, on such day, or if such day is not a London
Banking Day, then the immediately preceding London Banking Day (or if not so
reported, then as reasonably determined by the Administrative Agent from another
recognized source or interbank quotation).
     “LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at
a rate determined by reference to the LIBOR Market Index Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Telerate Page 3750 (or any
successor page) that represents an average British Bankers Association Interest
Settlement Rate for Dollar deposits or (z) if no such rate is available, the
rate of interest determined by the Administrative Agent to be the rate or the
arithmetic mean of rates at which Dollar deposits in immediately available funds
are offered to first-tier banks in the London interbank Eurodollar market, in
each case under (y) and (z) above at approximately 11:00 a.m., London time, two
(2) Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period and in an amount substantially equal
to the amount of Wachovia’s LIBOR Loan comprising part of such Borrowing, by
(ii) the amount equal to 1.00 minus the Reserve Requirement (expressed as a
decimal) for such Interest Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

14



--------------------------------------------------------------------------------



 



     “Loans” means any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) (x) on
the Closing Date, a material adverse effect upon the business, assets,
properties, liabilities (actual or contingent), operations, condition (financial
or otherwise) or prospects of the Borrower and its Subsidiaries, taken as a
whole, or NYBOT and its Subsidiaries, taken as a whole, and (y) with reference
to any time or period after the Closing Date, the business, assets, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
(ii) the ability of the Credit Parties, taken as a whole, to perform their
respective obligations under this Agreement or any of the other Credit Documents
or (iii) the legality, validity or enforceability of this Agreement or any of
the other Credit Documents or the rights and remedies of the Administrative
Agent and the Lenders hereunder and thereunder.
     “Material Contract” has the meaning given to such term in Section 4.19.
     “Merger Agreement” means the Agreement and Plan of Merger, dated as of
September 14, 2006, by and among the Borrower, Merger Subsidiary and the NYBOT,
as amended by the First Amendment dated October 30, 2006 and as further amended,
modified, restated or supplemented from time to time in accordance with the
terms of this Agreement.
     “Merger Documents” means the Merger Agreement and all other agreements,
instruments, certificates and documents executed and/or delivered in connection
therewith, in each case as amended, modified, restated or supplemented from time
to time in accordance with the terms of this Agreement.
     “Merger Subsidiary” means CFC Acquisition Co., a Delaware corporation and a
Wholly Owned Subsidiary of the Borrower.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, in the case of any Debt Issuance or Asset
Disposition, the aggregate cash proceeds received by any Credit Party in respect
thereof, less (i) reasonable fees and out-of-pocket expenses payable by the
Borrower or any of its Subsidiaries in connection therewith, (ii) taxes paid or
payable as a result thereof, and (iii) in the case of an Asset Disposition, the
amount required to retire Indebtedness to the extent such Indebtedness is
secured by Liens on the subject property; it being understood that the term “Net
Cash Proceeds” shall include, as and when received, any cash received upon the
sale or other disposition of any non-cash consideration received by any Credit
Party in respect of any of the foregoing events.
     “Nonconsenting Lender” means any Lender that does not approve a consent,
waiver or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and

15



--------------------------------------------------------------------------------



 



that requires the approval of all Lenders (or all Lenders directly affected
thereby) under Section 10.5 when the Required Lenders have agreed to such
consent, waiver or amendment.
     “Notes” means any or all of the Term Notes, the Revolving Notes and the
Swingline Note.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
     “Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).
     “NYBOT” means Board of Trade of the City of New York, Inc., a New York
not-for-profit corporation.
     “NYBOT Merger” means the acquisition, pursuant to the Merger Agreement, of
NYBOT by the Borrower through the merger of NYBOT with and into the Merger
Subsidiary, with the Merger Subsidiary continuing as the surviving corporation
of such merger and becoming a Wholly Owned Subsidiary of the Borrower.
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and all fees,
expenses, indemnities and other obligations owing, due or payable at any time by
the Borrower or any Subsidiary Guarantor to the Administrative Agent, any
Lender, the Swingline Lender or any other Person entitled thereto, under this
Agreement or any of the other Credit Documents, in each case whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, and whether existing by
contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 10.6(d).
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

16



--------------------------------------------------------------------------------



 



     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Permitted Acquisition” means (i) any Acquisition to which the Required
Lenders (or the Administrative Agent on their behalf) shall have given their
prior written consent which consent may be in their sole discretion and may be
given subject to such additional terms and conditions as the Required Lenders
shall establish or (ii) any other Acquisition with respect to which all of the
following conditions are satisfied:
     (i) each business acquired shall be in substantially the same line of
business as the business conducted by the Borrower or its Subsidiaries on the
Closing Date or in lines of business reasonably related thereto;
     (ii) any Capital Stock given as consideration in connection therewith shall
be Capital Stock of the Borrower;
     (iii) in the case of an Acquisition involving the acquisition of control of
Capital Stock of any Person, immediately after giving effect to such Acquisition
such Person (or the surviving Person, if the Acquisition is effected through a
merger or consolidation) shall be the Borrower or a Wholly Owned Subsidiary;
     (iv) the board of directors or equivalent governing body of the Person
whose Capital Stock or business is acquired shall have approved such
Acquisition, if required by applicable law (but provided in any event such
acquisition shall not be “hostile”);
     (v) if, after giving effect to such Acquisition, the Total Leverage Ratio
on a Pro Forma Basis is greater than 1.5 to 1.0, the amount of cash paid as
purchase price by the Borrower and its Subsidiaries in connection with such
Acquisition, together with the aggregate amounts paid in cash as purchase price
by the Borrower in all other Permitted Acquisitions consummated during the same
fiscal year of the Borrower, shall not exceed $100,000,000;
     (vi) no Default or Event of Default shall have occurred and be continuing
at the time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;
     (vii) if, after giving effect to such Acquisition, the Total Leverage Ratio
on a Pro Forma Basis is greater than 1.5 to 1.0, the Person or business acquired
shall have a positive EBITDA, determined on a Pro Forma Basis for the period of
twelve fiscal months most recently ended for which financial statements of the
acquired Person or business are available and calculated in the same manner as
Consolidated EBITDA is calculated for the Borrower and its Subsidiaries (which
determination by the Borrower,

17



--------------------------------------------------------------------------------



 



together with supporting financial statements of the acquired Person or business
and a schedule of adjustments, shall be delivered to the Lenders);
     (viii) the aggregate of the Acquisition Amounts for all Permitted
Acquisitions involving assets situated outside of the United States of America
or the Capital Stock of Persons organized outside the United States of America,
when added to the aggregate amount of Investments permitted under
Section 7.5(x), shall not exceed $50,000,000 during the term of this Agreement;
and
     (ix) all of the conditions and requirements of Sections 5.10 and 5.11
applicable to such Acquisition are satisfied.
     “Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(v).
     “Permitted Liens” has the meaning given to such term in Section 7.3.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
     “Pro Forma Balance Sheet” has the meaning given to such term in
Section 4.11.
     “Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
     “Projections” has the meaning given to such term in Section 4.11(c).
     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
     “Refunded Swingline Loans” has the meaning given to such term in
Section 2.2(e).
     “Register” has the meaning given to such term in Section 10.6(c).

18



--------------------------------------------------------------------------------



 



     “Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders holding outstanding
Loans (excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, outstanding Loans and
participations in outstanding Swingline Loans) representing at least a majority
of the aggregate, at such time, of all outstanding Loans (excluding Swingline
Loans) and unutilized Commitments (or, after the termination of the Revolving
Credit Commitments, the aggregate at such time of all outstanding Loans and
participations in outstanding Swingline Loans).
     “Required Revolving Credit Lenders” means, at any time, the Revolving
Credit Lenders holding outstanding Revolving Loans and Unutilized Revolving
Credit Commitments (or, after the termination of the Revolving Credit
Commitments, outstanding Revolving Loans and participations in outstanding
Swingline Loans) representing at least a majority of the aggregate, at such
time, of all outstanding Revolving Loans and Unutilized Revolving Credit
Commitments (or, after the termination of the Revolving Credit Commitments, the
aggregate at such time of all outstanding Revolving Loans and participations in
outstanding Swingline Loans).
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority or any Self-Regulatory
Organization, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D

19



--------------------------------------------------------------------------------



 



with respect to “Eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.
     “Revolving Credit Commitment” means, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, the amount set forth for such Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 10.6(c) as such
Lender’s “Revolving Credit Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
     “Revolving Credit Exposure” means, with respect to any Revolving Credit
Lender at any time, the sum of (i) the aggregate principal amount of all
Revolving Loans made by such Lender that are outstanding at such time, and
(ii) such Lender’s Swingline Exposure at such time.
     “Revolving Credit Lender” means any Lender having a Revolving Credit
Commitment (or, after the Revolving Credit Commitments have terminated, any
Lender holding outstanding Revolving Loans).
     “Revolving Credit Maturity Date” means the third anniversary of the Closing
Date.
     “Revolving Credit Termination Date” means the Revolving Credit Maturity
Date or such earlier date of termination of the Revolving Credit Commitments
pursuant to Section 2.5 or Section 8.2.
     “Revolving Loans” has the meaning given to such term in Section 2.1(b).
     “Revolving Note” means, with respect to any Revolving Credit Lender
requesting the same, the promissory note of the Borrower in favor of such
Revolving Credit Lender evidencing the Revolving Loans made by such Lender
pursuant to Section 2.1(b), in substantially the form of Exhibit A-2, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by

20



--------------------------------------------------------------------------------



 



a Sanctioned Country, or (C) a Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
     “Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Borrower.
     “Swingline Commitment” means $25,000,000, or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
     “Swingline Exposure” means, with respect to any Revolving Credit Lender at
any time, its maximum aggregate liability to make Refunded Swingline Loans
pursuant to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.
     “Swingline Lender” means Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.
     “Swingline Loans” has the meaning given to such term in Section 2.1(c).
     “Swingline Maturity Date” means the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date.
     “Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(c), in
substantially the form of Exhibit A-3, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
     “Target” has the meaning given to such term in Section 5.10(a)(i).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

21



--------------------------------------------------------------------------------



 



     “Term Lender” means any Lender having a Term Loan Commitment (or, after the
Term Loan Commitments have terminated, any Lender holding outstanding Term
Loans).
     “Term Loan” has the meaning given to such term in Section 2.1(a).
     “Term Loan Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Term Loans in an aggregate principal amount up
to the amount set forth opposite such Lender’s name on Schedule 1.1(a) under the
caption “Term Loan Commitment” or, if such Lender has entered into one or more
Assignment and Assumptions, the amount set forth for such Lender at such time in
the Register maintained by the Administrative Agent pursuant to Section 10.6(c)
as such Lender’s “Term Loan Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
     “Term Loan Maturity Date” means the fifth anniversary of the Closing Date.
     “Term Note” means, with respect to any Term Lender requesting the same, the
promissory note of the Borrower in favor of such Term Lender evidencing the Term
Loan made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
     “Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
     “Total Leverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt
as of such date to (ii) Consolidated EBITDA for such Reference Period.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Transaction Documents” means, collectively, this Agreement and the other
Credit Documents, the Merger Documents and all other agreements, instruments,
certificates and documents executed and delivered in connection with the
Transactions, in each case as amended, modified, restated or supplemented from
time to time in accordance with the terms of this Agreement.
     “Transactions” means, collectively, the transactions contemplated by the
Transaction Documents, including without limitation (i) the initial extensions
of credit hereunder on the Closing Date, (ii) the NYBOT Merger, (iii) the
repayment of the Existing Bilateral Facility, and (iv) the payment of permitted
fees and expenses in connection with the foregoing.

22



--------------------------------------------------------------------------------



 



     “Type” has the meaning given to such term in Section 2.2(a).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Revolving Credit Commitment” means, with respect to any
Revolving Credit Lender at any time, such Lender’s Revolving Credit Commitment
at such time less the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time and (ii) such
Lender’s Swingline Exposure at such time.
     “Unutilized Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of the Borrower
delivered to the Lenders prior to the Closing Date; provided that if the
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
     1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or

23



--------------------------------------------------------------------------------



 



in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) All references herein to the Lenders or any of them shall be deemed to
include the Swingline Lender unless specifically provided otherwise or unless
the context otherwise requires.
     (c) Notwithstanding the foregoing, calculations to determine compliance by
the Borrower for any period with the Total Leverage Ratio covenant as set forth
in Article VI, and calculations of the financial covenants contained in
Article VI to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such period (or proposed to be consummated, as the case may be)
as if such transaction had occurred as of the first day of such period, in
accordance with the following:
     (i) any Indebtedness incurred or assumed by any Credit Party in connection
with any transaction (including any Indebtedness of a Person acquired in a
Permitted Acquisition that is not retired or repaid in connection therewith)
shall be deemed to have been incurred or assumed as of the first day of the
applicable period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);
     (ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;
     (iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
period, provided that such income statement and balance sheet items are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (B) operating expense reductions, cost

24



--------------------------------------------------------------------------------



 



savings and other pro forma adjustments attributable to such Permitted
Acquisition may be included to the extent that such adjustments (y) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act
(irrespective of whether the Borrower is subject thereto) or (z) have been
approved in writing by the Administrative Agent; and
     (iv) with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
ARTICLE II
AMOUNT AND TERMS OF THE LOANS
     2.1 Commitments.
     (a) Each Term Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make a loan (each, a “Term Loan,” and
collectively, the “Term Loans”) to the Borrower on the Closing Date in a
principal amount not to exceed its Term Loan Commitment. No Term Loans shall be
made at any time after the Closing Date. To the extent repaid, Term Loans may
not be reborrowed.
     (b) Each Revolving Credit Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (each, a “Revolving Loan,”
and collectively, the “Revolving Loans”) to the Borrower, from time to time on
any Business Day during the period from and including the Closing Date to but
not including the Revolving Credit Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Revolving Credit Commitment,
provided that no Borrowing of Revolving Loans shall be made if, immediately
after giving effect thereto (and to any concurrent repayment of Swingline Loans
with proceeds of Revolving Loans made pursuant to such Borrowing), (y) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed its
Revolving Credit Commitment at such time or (z) the Aggregate Revolving Credit
Exposure would exceed the aggregate Revolving Credit Commitments at such time.
Subject to and on the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans.
     (c) The Swingline Lender agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Swingline Loan,” and collectively,
the “Swingline Loans”) to the Borrower, from time to time on any Business Day
during the period from the Closing Date to but not including the Swingline
Maturity Date (or, if earlier, the Revolving Credit Termination Date), in an
aggregate principal amount at any time outstanding not exceeding the Swingline
Commitment. Swingline Loans may be made even if the aggregate principal amount
of Swingline Loans outstanding at any time, when added to the aggregate
principal amount of the Revolving Loans made by the Swingline Lender in its
capacity as a Revolving Credit Lender outstanding at such time, would exceed the
Swingline Lender’s own Revolving Credit Commitment at such time, but provided
that no Borrowing of Swingline Loans shall be made if, immediately after giving
effect thereto, (y) the Revolving Credit Exposure of any Revolving Credit Lender
would exceed its Revolving Credit Commitment at such time or (z) the Aggregate

25



--------------------------------------------------------------------------------



 



Revolving Credit Exposure would exceed the aggregate Revolving Credit
Commitments at such time. Subject to and on the terms and conditions of this
Agreement, the Borrower may borrow, repay (including by means of a Borrowing of
Revolving Loans pursuant to Section 2.2(e)) and reborrow Swingline Loans.
     2.2 Borrowings.
     (a) The Term Loans and Revolving Loans (each, together with the Swingline
Loans, a “Class” of Loan) shall, at the option of the Borrower and subject to
the terms and conditions of this Agreement, be either Base Rate Loans or LIBOR
Loans (each, a “Type” of Loan), provided that all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type. The Swingline Loans shall be made and maintained as LIBOR Market Index
Rate Loans at all times.
     (b) In order to make a Borrowing (other than (x) Borrowings of Swingline
Loans, which shall be made pursuant to Section 2.2(d), (y) Borrowings for the
purpose of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), and (z) Borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.11), the Borrower
will give the Administrative Agent written notice not later than 11:00 a.m.,
Charlotte time, three (3) Business Days prior to each Borrowing to be comprised
of LIBOR Loans and not later than 10:00am, Charlotte time, on the Business Day
of any Borrowing to be comprised of Base Rate Loans; provided, however, that
requests for the Borrowing of the Term Loans and any Revolving Loans to be made
on the Closing Date may, at the discretion of the Administrative Agent, be given
with less advance notice than as specified hereinabove. Each such notice (each,
a “Notice of Borrowing”) shall be irrevocable, shall be given in the form of
Exhibit B-1 and shall specify (1) the aggregate principal amount, Class and
initial Type of the Loans to be made pursuant to such Borrowing, (2) in the case
of a Borrowing of LIBOR Loans, the initial Interest Period to be applicable
thereto, and (3) the requested Borrowing Date, which shall be a Business Day.
Upon its receipt of a Notice of Borrowing, the Administrative Agent will
promptly notify each applicable Lender of the proposed Borrowing.
Notwithstanding anything to the contrary contained herein:
     (i) the aggregate principal amount of the Borrowing of Term Loans shall be
in the amount of the aggregate Term Loan Commitments;
     (ii) except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e), the aggregate principal amount of each Borrowing
comprised of Base Rate Loans shall not be less than $3,000,000 or, if greater,
an integral multiple of $1,000,000 in excess thereof (or, in the case of a
Borrowing of Revolving Loans, if less, in the amount of the aggregate Unutilized
Revolving Credit Commitments), and the aggregate principal amount of each
Borrowing comprised of LIBOR Loans shall not be less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof;
     (iii) if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

26



--------------------------------------------------------------------------------



 



     (iv) if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date (which shall be the Closing Date, in the case of the Term Loans), each
applicable Lender will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to the
amount of the Loan or Loans to be made by such Lender. To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
     (d) In order to make a Borrowing of a Swingline Loan, the Borrower will
give the Administrative Agent (and the Swingline Lender, if the Swingline Lender
is not also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $100,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the requested
Swingline Loan. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.
     (e) With respect to any outstanding Swingline Loans, the Swingline Lender
may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of Revolving Loans to be made
for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Revolving Credit Lender (on behalf of, and with a copy
to, the Borrower), not later than 10:00 a.m., Charlotte time on the Business Day
of the proposed Borrowing Date therefor, a notice (which shall be deemed to be a
Notice of Borrowing given by the Borrower) requesting the Revolving Credit
Lenders to make Revolving Loans (which shall be made initially as Base Rate
Loans) on such Borrowing Date in an aggregate amount equal to the amount of such
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date such
notice is given that the Swingline Lender requests to be repaid. Not later than
1:00 p.m., Charlotte time, on the requested Borrowing Date, each Revolving
Credit Lender (other than the Swingline Lender) will make available to the
Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the Revolving Loan to be
made by such Lender. To the extent the Revolving Credit Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds

27



--------------------------------------------------------------------------------



 



as received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the Refunded
Swingline Loans (including the Swingline Lender’s ratable share thereof, in its
capacity as a Revolving Credit Lender) shall be deemed to be repaid with the
proceeds of the Revolving Loans made as provided above (including a Revolving
Loan deemed to have been made by the Swingline Lender), and such Refunded
Swingline Loans deemed to be so repaid shall no longer be outstanding as
Swingline Loans but shall be outstanding as Revolving Loans. If any portion of
any such amount repaid (or deemed to be repaid) to the Swingline Lender shall be
recovered by or on behalf of the Borrower from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Revolving Credit
Lenders in the manner contemplated by Section 2.14(b).
     (f) If, as a result of any Bankruptcy Event with respect to the Borrower,
Revolving Loans are not made pursuant to Section 2.2(e) in an amount sufficient
to repay any amounts owed to the Swingline Lender in respect of any outstanding
Swingline Loans, or if the Swingline Lender is otherwise precluded for any
reason from giving a notice on behalf of the Borrower as provided for
hereinabove, the Swingline Lender shall be deemed to have sold without recourse,
representation or warranty, and each Revolving Credit Lender shall be deemed to
have purchased and hereby agrees to purchase, a participation in such
outstanding Swingline Loans in an amount equal to its ratable share (based on
the proportion that its Revolving Credit Commitment bears to the aggregate
Revolving Credit Commitments at such time) of the unpaid amount thereof together
with accrued interest thereon. Upon one (1) Business Day’s prior notice from the
Swingline Lender, each Revolving Credit Lender (other than the Swingline Lender)
will make available to the Administrative Agent at the Payment Office an amount,
in Dollars and in immediately available funds, equal to its respective
participation. To the extent the Revolving Credit Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent. In the
event any such Revolving Credit Lender fails to make available to the
Administrative Agent the amount of such Lender’s participation as provided in
this Section 2.2(f), the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date such amount is required to be made available for the account of
the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Rate for the first three (3) Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Revolving Credit
Lender that has acquired a participation therein such Lender’s ratable share of
such payment.
     (g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Revolving Credit Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.2(e) and each such Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the

28



--------------------------------------------------------------------------------



 



Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such Borrowing of Revolving Loans to
meet the minimum Borrowing amount specified in Section 2.2(b), or (iv) the
failure of any conditions set forth in Section 3.2 or elsewhere herein to be
satisfied.
     2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the Adjusted Base Rate. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Swingline Loans and to make payments pursuant to
Section 10.1(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any such payment on any date
shall not relieve any other Lender of its corresponding obligation, if any,
hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make any such payment required hereunder.
     (d) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect

29



--------------------------------------------------------------------------------



 



the obligation of the Borrower to repay such Loan to or for the account of such
Lender in accordance with the terms of this Agreement.
     2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of each such Loan and each Lender’s share
thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
     (d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Term Loans, by a Term Note appropriately completed
in substantially the form of Exhibit A-1, (ii) in the case of Revolving Loans,
by a Revolving Note appropriately completed in substantially the form of
Exhibit A-2, and (iii) in the case of the Swingline Loans, by a Swingline Note
appropriately completed in substantially the form of Exhibit A-3, in each case
executed by the Borrower and payable to the order of such Lender. Each Note
shall be entitled to all of the benefits of this Agreement and the other Credit
Documents and shall be subject to the provisions hereof and thereof.
     2.5 Termination and Reduction of Commitments and Swingline Commitment.
     (a) The Term Loan Commitments shall be automatically and permanently
terminated concurrently with the making of the Term Loans on the Closing Date.
The Revolving Credit Commitments shall be automatically and permanently
terminated on the Revolving Credit Termination Date. The Swingline Commitment
shall be automatically and permanently terminated on the Swingline Maturity
Date, unless sooner terminated pursuant to any other provision of this
Section 2.5 or Section 8.2.

30



--------------------------------------------------------------------------------



 



     (b) At any time and from time to time after the date hereof, upon not less
than five (5) Business Days’ prior written notice to the Administrative Agent
(and in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Revolving Credit Commitments or the Unutilized
Swingline Commitment, provided that any such partial reduction shall be in an
aggregate amount of not less than $5,000,000 ($500,000 in the case of the
Unutilized Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Swingline
Commitment). The amount of any termination or reduction made under this
Section 2.5(b) may not thereafter be reinstated.
     (c) Each reduction of the Revolving Credit Commitments pursuant to this
Section shall be applied ratably among the Revolving Credit Lenders according to
their respective Revolving Credit Commitments. Notwithstanding any provision of
this Agreement to the contrary, any reduction of the Revolving Credit
Commitments pursuant to this Section 2.5 that has the effect of reducing the
aggregate Revolving Credit Commitments to an amount less than the amount of the
Swingline Commitment at such time shall result in an automatic corresponding
reduction of the Swingline Commitment, as the case may be, to the amount of the
aggregate Revolving Credit Commitments (as so reduced), without any further
action on the part of the Borrower, the Swingline Lender or any other Lender.
     2.6 Mandatory Payments and Prepayments.
     (a) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower will repay the Term Loans on each date set forth
below in the aggregate principal amount opposite such date:

      Date   Payment Amount
June 30, 2007
  $9,375,000
September 30, 2007
  $9,375,000
December 31, 2007
  $9,375,000
March 31, 2008
  $9,375,000
June 30, 2008
  $9,375,000
September 30, 2008
  $9,375,000
December 31, 2008
  $9,375,000
March 31, 2009
  $9,375,000
June 30, 2009
  $12,500,000
September 30, 2009
  $12,500,000
December 31, 2009
  $12,500,000
March 31, 2010
  $12,500,000
June 30, 2010
  $12,500,000
September 30, 2010
  $12,500,000
December 31, 2010
  $12,500,000
March 31, 2011
  $12,500,000
June 30, 2011
  $18,750,000
September 30, 2011
  $18,750,000
December 31, 2011
  $18,750,000
Term Loan Maturity Date
  $18,750,000

31



--------------------------------------------------------------------------------



 



     (b) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, (i) the aggregate outstanding principal of the Term Loans shall
be due and payable in full on the Term Loan Maturity Date, (ii) the aggregate
outstanding principal of the Revolving Loans shall be due and payable in full on
the Revolving Credit Maturity Date, and (iii) the aggregate outstanding
principal of the Swingline Loans shall be due and payable in full on the
Swingline Maturity Date.
     (c) Promptly upon (and in any event not later than one (1) Business Day
after) receipt thereof by any Credit Party, the Borrower will prepay the
outstanding principal amount of the Loans in an amount equal to 100% of the Net
Cash Proceeds from any Debt Issuance, and will deliver to the Administrative
Agent, concurrently with such prepayment, a certificate signed by a Financial
Officer of the Borrower in form and substance satisfactory to the Administrative
Agent and setting forth the calculation of such Net Cash Proceeds.
     (d) Not later than ninety (90) days after receipt by any Credit Party of
proceeds in respect of any Asset Disposition other than an Excluded Asset
Disposition (or, if earlier, upon its determination not to apply such proceeds
to the acquisition of assets used or useable in the business of the Borrower and
its Subsidiaries), the Borrower will prepay the outstanding principal amount of
the Loans in an amount equal to 100% of the Net Cash Proceeds from such Asset
Disposition (less any amounts theretofore applied (or contractually committed to
be applied) to acquire assets used or useable in the business of the Borrower
and its Subsidiaries) and will deliver to the Administrative Agent, concurrently
with such prepayment, a certificate signed by a Financial Officer of the
Borrower in form and substance satisfactory to the Administrative Agent and
setting forth the calculation of such Net Cash Proceeds; provided, however, that
any such Net Cash Proceeds not applied (or contractually committed to be
applied) within 90 days to the acquisition of other assets as provided herein
shall be applied by the Borrower as a prepayment of the outstanding principal
amount of the Loans no later than the first (1st) Business Day immediately
following such 90-day period. Notwithstanding the foregoing, nothing in this
Section 2.6(d) shall be deemed to permit any Asset Disposition not expressly
permitted under Section 7.4.
     (e) Each prepayment of the Loans made pursuant to Sections 2.6(c) and
2.6(d) shall be applied (i) first, to reduce the outstanding principal amount of
the Term Loans, with such reduction to be applied to the remaining scheduled
principal payments in each instance in the inverse order of maturity,
(ii) second, to the extent of any excess remaining after application as provided
in clause (i) above, to reduce the outstanding principal amount of the Swingline
Loans, and (iii) third, to the extent of any excess remaining after application
as provided in clauses (i) and (ii) above, to reduce the outstanding principal
amount of the Revolving Loans (with a corresponding permanent reduction of the
Revolving Credit Commitments to an amount not less than $100,000,000). Within
each Class of Loans, such prepayments shall be applied first to prepay all Base
Rate Loans, and then to prepay LIBOR Loans in direct order of Interest Period
maturities. Each payment or prepayment pursuant to the provisions of this
Section 2.6 shall be

32



--------------------------------------------------------------------------------



 



applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each. Each payment or prepayment of a LIBOR Loan
made pursuant to the provisions of this Section on a day other than the last day
of the Interest Period applicable thereto shall be made together with all
amounts required under Section 2.17 to be paid as a consequence thereof.
     (f) In the event the Administrative Agent receives a notice of prepayment
with respect to Sections 2.6(c) or 2.6(d), the Administrative Agent will give
prompt notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto.
     2.7 Voluntary Prepayments.
     (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three (3) Business Days prior
to each intended prepayment of LIBOR Loans and one (1) Business Day prior to
each intended prepayment of Base Rate Loans (other than Swingline Loans, which
may be prepaid on a same-day basis), provided that (i) each partial prepayment
of LIBOR Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Swingline Loans), (ii) no partial prepayment of LIBOR Loans made
pursuant to any single Borrowing shall reduce the aggregate outstanding
principal amount of the remaining LIBOR Loans under such Borrowing to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, and (iii) unless made together with all amounts required under
Section 2.17 to be paid as a consequence of such prepayment, a prepayment of a
LIBOR Loan may be made only on the last day of the Interest Period applicable
thereto. Each such notice shall specify the proposed date of such prepayment and
the aggregate principal amount, Class and Type of the Loans to be prepaid (and,
in the case of LIBOR Loans, the Interest Period of the Borrowing pursuant to
which made), and shall be irrevocable and shall bind the Borrower to make such
prepayment on the terms specified therein. Revolving Loans and Swingline Loans
(but not Term Loans) prepaid pursuant to this Section 2.7(a) may be reborrowed,
subject to the terms and conditions of this Agreement. In the event the
Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.
     (b) Each prepayment of the Term Loans made pursuant to Section 2.7(a) shall
be applied to reduce the outstanding principal amount of the Term Loans, with
such reduction to be applied to the remaining scheduled principal payments in
each instance in the inverse order of maturity. Each prepayment of the Loans
made pursuant to Section 2.7(a) shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each.

33



--------------------------------------------------------------------------------



 



     2.8 Interest.
     (a) Subject to Section 2.8(b), the Borrower will pay interest in respect of
the unpaid principal amount of each Loan, from the date of Borrowing thereof
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base
Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan, and (iii) at the Adjusted
LIBOR Market Index Rate, as in effect from time to time for all Swingline Loans.
     (b) Upon the occurrence and during the continuance of any Event of Default
under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans and, to the greatest
extent permitted by law, all interest accrued on the Loans and all other accrued
and outstanding fees and other amounts hereunder, shall bear interest at a rate
per annum equal to the interest rate applicable from time to time thereafter to
such Loans plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any law pertaining to insolvency or debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last Business Day of each calendar quarter, beginning with the
first such day to occur after the Closing Date; provided, that in the event the
Loans are repaid or prepaid in full and the Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans and LIBOR Market Index
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.

34



--------------------------------------------------------------------------------



 



     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive absent manifest error and binding on all parties hereto.
     2.9 Fees. The Borrower agrees to pay:
     (a) To Wachovia, for its own account, the administrative fee required under
its Fee Letter to be paid to Wachovia, in the amounts due and at the times due
as required by the terms thereof; and
     (b) To the Administrative Agent, for the account of each Revolving Credit
Lender, a commitment fee for each calendar quarter (or portion thereof) for the
period from and including the Closing Date to but excluding the Revolving Credit
Termination Date, at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Lender’s
ratable share (based on the proportion that its Revolving Credit Commitment
bears to the aggregate Revolving Credit Commitments) of the average daily
aggregate Unutilized Revolving Credit Commitments (excluding clause (ii) of the
definition thereof for purposes of this Section 2.9(b) only), payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the Revolving Credit
Termination Date.
     2.10 Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
(whether in respect of Term Loans or Revolving Loans) comprised of Base Rate
Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an “Interest Period”) to be applicable to such LIBOR Loans, which

35



--------------------------------------------------------------------------------



 



Interest Period shall, at the option of the Borrower, be a one, two, three or
six-month period; provided, however, that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) no Interest Period may be selected with respect to the Term Loans that
would end after a scheduled date for repayment of principal of the Term Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Term
Loans that are Base Rate Loans or that have Interest Periods expiring on or
before such principal repayment date equals or exceeds the principal amount
required to be paid on such principal repayment date;
     (vi) the Borrower may not select any Interest Period that expires (x) after
the Term Loan Maturity Date, with respect to Term Loans that are to be
maintained as LIBOR Loans, or (y) after the Revolving Credit Maturity Date, with
respect to Revolving Loans that are to be maintained as LIBOR Loans;
     (vii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (viii) the Borrower may not select any Interest Period (and consequently,
no LIBOR Loans shall be made) if a Default or Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
     2.11 Conversions and Continuations.
     (a) The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans of any Class into LIBOR
Loans of the same Class, or to convert any LIBOR

36



--------------------------------------------------------------------------------



 



Loans of any Class the Interest Periods for which end on the same day into Base
Rate Loans of the same Class, or (ii) upon the expiration of any Interest
Period, to continue all or a portion of the outstanding principal amount of any
LIBOR Loans of any Class the Interest Periods for which end on the same day for
an additional Interest Period, provided that (w) any such conversion of LIBOR
Loans into Base Rate Loans shall involve an aggregate principal amount of not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; any such conversion of Base Rate Loans into, or continuation of,
LIBOR Loans shall involve an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
and no partial conversion of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, (x) except as otherwise provided in Section 2.15(f), LIBOR Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the Borrower will pay, upon such conversion, all amounts
required under Section 2.17 to be paid as a consequence thereof), (y) no such
conversion or continuation shall be permitted with regard to any Swingline
Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation
of LIBOR Loans shall be permitted during the continuance of a Default or Event
of Default.
     (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one (1) Business Day prior
to the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, Class and Type of
the Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any outstanding LIBOR Loans, such LIBOR Loans
shall automatically be converted to Base Rate Loans upon the expiration of the
then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof). In the event the Borrower shall have failed to select in a Notice
of Conversion/Continuation the duration of the Interest Period to be applicable
to any conversion into, or continuation of, LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.
     2.12 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Lenders) at the Payment Office prior to 12:00 noon, Charlotte time, on the date
payment is due. Any payment made as required hereinabove, but after 12:00

37



--------------------------------------------------------------------------------



 



noon, Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day (except that
in the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:

38



--------------------------------------------------------------------------------



 



     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations;
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above.
     2.13 Recovery of Payments.
     (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline Lender
or any Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy,
insolvency or similar state or federal law, common law or equitable cause
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the Borrower,
its representative

39



--------------------------------------------------------------------------------



 



or successor in interest, or any other Person, whether by court order, by
settlement approved by the Lender in question, or pursuant to applicable
Requirements of Law, such Lender will, promptly upon receipt of notice thereof
from the Administrative Agent, pay the Administrative Agent such amount. If any
such amounts are recovered by the Administrative Agent from the Borrower, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders on the same basis as such
amounts were originally distributed.
     2.14 Pro Rata Treatment.
     (a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans of any Class shall be made by the Lenders pro rata on the
basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
or in the event the Commitments for Loans of such Class have expired or have
been terminated), as the case may be from time to time. All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section 2.14(b) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. If under any applicable bankruptcy, insolvency or similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 2.14(b) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this Section 2.14(b) to share in the
benefits of any recovery on such secured claim.

40



--------------------------------------------------------------------------------



 



     2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.16 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
     (c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.15(a) or Section 2.15(b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, notifies the
Borrower

41



--------------------------------------------------------------------------------



 



of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice, (i) all then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Periods applicable thereto (unless
then repaid in full), be converted into Base Rate Loans, (ii) the obligation of
the Lenders to make, to convert Base Rate Loans into, or to continue, LIBOR
Loans shall be suspended (including pursuant to the Borrowing to which such
Interest Period applies), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower.

42



--------------------------------------------------------------------------------



 



     2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) Without limiting the provisions of Section 2.16(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder

43



--------------------------------------------------------------------------------



 



or under any other Credit Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or

44



--------------------------------------------------------------------------------



 



such Lender is required to repay such refund to such Governmental Authority.
This Section 2.16(f) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
     2.17 Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
     2.18 Replacement of Lenders; Mitigation of Costs.
     (a) The Borrower may, at any time at its sole expense and effort, require
any Lender (i) that has requested compensation from the Borrower under
Sections 2.15(a) or 2.15(b) or payments from the Borrower under Section 2.16, or
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.15(f) or (iii) that is a Defaulting Lender or a Nonconsenting
Lender, in any case upon notice to such Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv);

45



--------------------------------------------------------------------------------



 



     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter; and
     (iv) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     (b) If any Lender requests compensation under Sections 2.15(a) or 2.15(b),
or the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender gives a notice pursuant to Section 2.15(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.15(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
ARTICLE III
CONDITIONS OF BORROWING
     3.1 Conditions of Initial Borrowing. The obligation of each Lender to make
Loans in connection with the initial Borrowing hereunder is subject to the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received the following, each of
which shall be originals or telecopies or in an electronic format acceptable to
the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Credit Party, each dated as of the Closing Date (or, in the case of certificates
of governmental officials, a recent date prior to the Closing Date) and each in
a form and substance reasonably satisfactory to the Administrative Agent and
each of the Lenders:

46



--------------------------------------------------------------------------------



 



     (i) executed counterparts of this Agreement in such number of copies as the
Administrative Agent shall have required;
     (ii) to the extent requested by any Lender in accordance with
Section 2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;
     (iii) the Guaranty, duly completed and executed by each Subsidiary (other
than any Foreign Subsidiary to the extent (and for as long as) doing so would
cause adverse tax or regulatory consequences to the Borrower);
     (iv) if any LIBOR Loans are to be borrowed prior to the 3rd Business Day
after the Closing Date, the Administrative Agent shall have received, 3 days
prior to the date such LIBOR Loans are to be borrowed, a pre-funding LIBOR
indemnity letter from the Borrower and a completed Notice of Borrowing;
     (v) a certificate, signed by an Authorized Officer of the Borrower,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case as of the Closing Date, both
immediately before and after giving effect to the consummation of the NYBOT
Merger and the other Transactions, the making of the initial Loans and the
application of the proceeds thereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date), (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the
consummation of the NYBOT Merger and the other Transactions, the making of the
initial Loans and the application of the proceeds thereof, (iii) both
immediately before and after giving effect to the consummation of the NYBOT
Merger and the other Transactions, the making of the initial Loans and the
application of the proceeds thereof, no Material Adverse Effect has occurred
since December 31, 2005, and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect, and
(iv) all conditions to the initial extensions of credit hereunder set forth in
this Section 3.1 and in Section 3.2 have been satisfied or waived as required
hereunder;
     (vi) a certificate of the secretary or an assistant secretary of each
Credit Party executing any Credit Documents as of the Closing Date, certifying
(i) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Credit Party, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws, operating agreement or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions

47



--------------------------------------------------------------------------------



 



adopted by the board of directors (or similar governing body) of such Credit
Party, authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above;
     (vii) a certificate as of a recent date of the good standing of each Credit
Party executing any Credit Documents as of the Closing Date, under the laws of
its jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction;
     (viii) a Financial Conditions Certificate executed by the chief financial
officer of the Borrower containing the copies of the financial statements
referred to in Section 4.11 and confirming that, as of the Closing Date, after
giving effect to the consummation of the Transactions, the Borrower and its
Subsidiaries on a consolidated basis are solvent; and
     (ix) copies of the financial statements referred to in Section 4.11(a) of
NYBOT and its Subsidiaries.
     (b) The Administrative Agent shall be satisfied with the corporate and
capital structure and management of the Borrower and its Subsidiaries after
giving effect to the Transactions, and all legal, tax, accounting, business and
other matters relating to the Transactions or to the Borrower and its
Subsidiaries after giving effect thereto.
     (c) All approvals, permits and consents of any Governmental Authorities,
any Self-Regulatory Organizations, or other Persons required in connection the
consummation of any of the Transactions shall have been obtained, without the
imposition of conditions that are materially adverse to the Administrative Agent
or the Lenders; all applicable waiting periods shall have expired without any
adverse action being taken or threatened by any Governmental Authority or
Self-Regulatory Organization having jurisdiction; and no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, and no order, injunction or decree shall have been entered
by, any court or other Governmental Authority or any Self-Regulatory
Organization, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or to impose materially adverse conditions
upon, this Agreement, any of the other Credit Documents or any of the other
Transaction Documents, or the consummation of the NYBOT Merger or any of the
other Transactions or that could reasonably be expected to have a Material
Adverse Effect.
     (d) The Lenders shall have reviewed, and be satisfied with, the final
structure, terms and conditions relating to the NYBOT Merger, and the NYBOT
Merger shall be consummated concurrently with the initial Borrowing in
accordance with the Merger Documents, without any amendment or waiver of any
material condition or other provision thereof that is materially adverse to the
Lenders except as approved by the Administrative Agent.
     (e) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under the Borrower’s existing
bilateral revolving credit

48



--------------------------------------------------------------------------------



 



facility with Wachovia (the “Existing Bilateral Facility”), shall be repaid and
satisfied in full and all guarantees by the Credit Parties relating thereto
extinguished, and (ii) all commitments to extend credit under the agreements and
instruments relating to the Existing Bilateral Facility shall be terminated; and
the Administrative Agent shall have received evidence of the foregoing
satisfactory to it.
     (f) Since December 31, 2005, both immediately before and after giving
effect to the consummation of the Transactions, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that could reasonably be expected to have a Material Adverse Effect.
     (g) The Borrower shall have paid (i) to the Arrangers, the fees required
under their respective Fee Letter to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in its Fee Letter, and (iii) all other fees and
reasonable expenses of the Arrangers, the Administrative Agent and the Lenders
required hereunder or under any other Credit Document to be paid on or prior to
the Closing Date (including reasonable fees and expenses of counsel) in
connection with this Agreement, the other Credit Documents and the Transactions.
     (h) The Administrative Agent shall be satisfied that, on a Pro Forma Basis
after giving effect to the consummation of the NYBOT Merger, the repayment of
the Existing Bilateral Facility, the initial extensions of credit made under
this Agreement, the payment of transaction fees and expenses related to the
foregoing, and the consummation of the other Transactions, all as if such
transactions had occurred on the date of the Pro Forma Balance Sheet, (i) the
Borrower is in compliance with the financial covenants set forth in Article VI
as of September 30, 2006 (assuming such covenants were applicable to the
Borrower at such date at the required levels of such covenants at their
respective first measurement dates) and (ii) the Unutilized Revolving Credit
Commitments are not less than $200,000,000; and the Administrative Agent shall
have received a certificate of a Financial Officer of the Borrower as to the
foregoing, together with a completed Covenant Compliance Worksheet and other
supporting documentation, all in form and substance satisfactory to the
Administrative Agent.
     (i) The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.
     (j) Each of the Administrative Agent and each Lender shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested
(including but not limited to legal opinions of counsel to the Borrower and its
subsidiaries and, if reasonably available, reliance letters with respect to
opinions delivered in connection with the NYBOT Merger).
     3.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Revolving Loans made
for the purpose of

49



--------------------------------------------------------------------------------



 



repaying Refunded Swingline Loans pursuant to Section 2.2(e)) is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:
     (a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d), as applicable;
     (b) Each of the representations and warranties contained in Article IV and
in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such Borrowing Date (including the Closing
Date, in the case of the initial Loans made hereunder) with the same effect as
if made on and as of such date, both immediately before and after giving effect
to the Loans to be made on such date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
     (c) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made on such date.
Each giving of a Notice of Borrowing or a Notice of Swingline Borrowing, and the
consummation of each Borrowing, shall be deemed to constitute a representation
by the Borrower that the statements contained in Sections 3.2(b) and 3.2(c) are
true, both as of the date of such notice or request and as of the relevant
Borrowing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:
     4.1 Corporate Organization and Power. Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule 4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     4.2 Authorization; Enforceability. Each Credit Party has taken, or on the
Closing Date will have taken, all necessary corporate or limited liability
action, as applicable, to execute, deliver and perform each of the Credit
Documents to which it is or will be a party, and has, or on

50



--------------------------------------------------------------------------------



 



the Closing Date (or any later date of execution and delivery) will have,
validly executed and delivered each of the Credit Documents to which it is or
will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery will constitute, the legal, valid and
binding obligation of each Credit Party that is a party hereto or thereto,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, by general equitable
principles or by principles of good faith and fair dealing (regardless of
whether enforcement is sought in equity or at law).
     4.3 No Violation. The execution, delivery and performance by each Credit
Party of each of the Credit Documents to which it is or will be a party, and
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of clauses
(ii) and (iii) above, where such violations, conflicts, breaches or defaults,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.4 Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is or will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by each Credit Party of this Agreement or
any of the other Credit Documents to which it is or will be a party or the
legality, validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been (or on or prior to the Closing Date
will have been) made or obtained and that are (or on the Closing Date will be)
in full force and effect, which consents, authorizations and filings are listed
on Schedule 4.4, and (ii) consents and filings the failure to obtain or make
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Each Credit Party has, and is in good standing
with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     4.5 Litigation. Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents, any of the other Transaction
Documents, the NYBOT Merger or any of the other transactions contemplated hereby
or thereby.

51



--------------------------------------------------------------------------------



 



     4.6 Taxes. Each of the Borrower and its Subsidiaries has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of its properties if unpaid, all taxes, assessments,
fees and other charges levied upon it or upon its properties that are shown
thereon as due and payable, other than those that are not yet delinquent or that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP. Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby. As of the Closing
Date, there is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of any of the Borrower or its Subsidiaries, and there is no material unresolved
claim by any Governmental Authority concerning the tax liability of the Borrower
or any of its Subsidiaries for any period for which tax returns have been or
were required to have been filed, other than unsecured claims for which adequate
reserves have been established in accordance with GAAP. As of the Closing Date,
neither the Borrower nor any of its Subsidiaries has waived or extended or has
been requested to waive or extend the statute of limitations relating to the
payment of any taxes.
     4.7 Subsidiaries. Schedule 4.7 sets forth a list, as of the Closing Date
and after giving effect to the Transactions, of all of the Subsidiaries of the
Borrower and as to each such Subsidiary, the percentage ownership (direct and
indirect) of the Borrower in each class of its Capital Stock and each direct
owner thereof.
     4.8 Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents or in the report filed on Form S-4 with the Securities
and Exchange Commission on October 31, 2006, is or will be true and accurate in
all material respects on the date as of which such information is dated or
certified (or, if such information has been updated, amended or supplemented, on
the date as of which any such update, amendment or supplement is dated or
certified) and not made incomplete by omitting to state a material fact
necessary to make the statements contained herein and therein, in light of the
circumstances under which such information was provided, not misleading;
provided that, with respect to projections, budgets and other estimates, except
as specifically represented in Section 4.11(c), the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. As of the Closing Date, there is no fact known to
any Credit Party that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the financial
statements of the Borrower and its Subsidiaries furnished to the Administrative
Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by the Borrower to the Administrative Agent and/or
the Lenders.
     4.9 Margin Regulations. No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.

52



--------------------------------------------------------------------------------



 



     4.10 No Material Adverse Effect. There has been no Material Adverse Effect
since December 31, 2005 and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
     4.11 Financial Matters.
     (a) The Borrower has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2005 and 2004 fiscal years, in each case with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal years then ended, together with the opinions of Ernst & Young LLP
thereon, and (ii) the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries for each subsequent fiscal quarter ended 45 days before the
Closing Date, and the related statements of income, stockholders’ equity,
comprehensive income and cash flows. Such financial statements have been
prepared in accordance with GAAP (subject, with respect to the unaudited
financial statements, to the absence of notes required by GAAP and to normal
year-end adjustments) and present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
respective dates thereof and the results of operations of the Borrower and its
Subsidiaries on a consolidated basis for the respective periods then ended.
Except as fully reflected in the most recent financial statements referred to
above and the notes thereto, there are no material liabilities or obligations
with respect to the Borrower and its Subsidiaries of any nature whatsoever
(whether absolute, contingent or otherwise and whether or not due) that are
required in accordance with GAAP to be reflected in such financial statements
and that are not so reflected.
     (b) The Borrower has heretofore furnished to the Administrative Agent
copies of the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the date of the most recent consolidated financial statements
furnished pursuant to clause (ii) of Section 4.11(a) and for that portion of the
current fiscal year then ended, showing adjustments made on a Pro Forma Basis to
give effect to the consummation of the NYBOT Merger, the repayment of the
Existing Bilateral Facility, the initial extensions of credit made under this
Agreement, the payment of transaction fees and expenses related to the
foregoing, and the consummation of the other Transactions, all as if such events
had occurred on such date (the “Pro Forma Balance Sheet”). The Pro Forma Balance
Sheet has been prepared in accordance with the requirements of Regulation S-X
under the Exchange Act and, based on stated assumptions made in good faith and
having a reasonable basis set forth therein, presents fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries on an unaudited Pro Forma Basis as of the date set forth therein
after giving effect to the consummation of the transactions described above.
     (c) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2011, giving effect
to the consummation of the NYBOT Merger, the repayment of the Existing Bilateral
Facility, the initial extensions of credit made under this Agreement, the
payment of transaction fees and expenses related to the foregoing and the
consummation of the other Transactions (the “Projections”). In the good faith
opinion of management of the Borrower, the

53



--------------------------------------------------------------------------------



 



assumptions used in the preparation of the Projections were fair, complete and
reasonable when made and continue to be fair, complete and reasonable as of the
date hereof. The Projections have been prepared in good faith by the executive
and financial personnel of the Borrower, are complete and represent a reasonable
estimate of the future performance and financial condition of the Borrower and
its Subsidiaries, subject to the uncertainties and approximations inherent in
any projections.
     (d) After giving effect to the consummation of the Transactions, each
Credit Party (i) has capital sufficient to carry on its businesses as conducted
and as proposed to be conducted, (ii) has assets with a fair saleable value,
determined on a going concern basis, which are (y) not less than the amount
required to pay the probable liability on its existing debts as they become
absolute and matured and (z) greater than the total amount of its liabilities
(including identified contingent liabilities, valued at the amount that can
reasonably be expected to become absolute and matured in their ordinary course),
and (iii) does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay such debts and liabilities as they mature
in their ordinary course.
     (e) Since December 31, 2005, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
     (f) Neither (i) the board of directors of the Borrower, a committee thereof
or an authorized officer of the Borrower has concluded that any financial
statement previously furnished to the Administrative Agent should no longer be
relied upon because of an error, nor (ii) has the Borrower been advised by its
auditors that a previously issued audit report or interim review cannot be
relied on.
     4.12 Ownership of Properties. Each of the Borrower and its Subsidiaries
(i) has good and marketable title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used in connection with its
business, and (iii) has good title to all of its other material properties and
assets reflected in the most recent financial statements referred to in
Section 4.11(a) (except as sold or otherwise disposed of since the date thereof
in the ordinary course of business), in each case free and clear of all Liens
other than Permitted Liens.
     4.13 ERISA.
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Closing Date, (ii) has
occurred

54



--------------------------------------------------------------------------------



 



and is continuing, or (iii) to the knowledge of the Borrower, is reasonably
expected to occur with respect to any Plan. No Plan has any Unfunded Pension
Liability as of the most recent annual valuation date applicable thereto, and no
Credit Party or any of its ERISA Affiliates has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
     (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
     4.14 Environmental Matters. Neither the Borrower nor any of its
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims, and to the knowledge of the Borrower, there are no threatened
Environmental Claims, nor any basis therefor.
     4.15 Compliance with Laws. Each of the Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including
without limitation, the applicable rules of any Self-Regulatory Organization,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.16 Intellectual Property. Each of the Borrower and its Subsidiaries owns,
or has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted. No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     4.17 Regulated Industries. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
     4.18 Insurance. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.

55



--------------------------------------------------------------------------------



 



     4.19 Material Contracts. Schedule 4.19 lists, as of the Closing Date and
after giving effect to the Transactions, each “material contract” (within the
meaning of Item 601(b)(10) of Regulation S-K under the Securities Act) to which
any of the Borrower and its Subsidiaries is a party, by which any of the
Borrower and its Subsidiaries or its properties is bound or to which any of the
Borrower and its Subsidiaries is subject (collectively, “Material Contracts”),
and also indicates the parties thereto. As of the Closing Date and after giving
effect to the Transactions, (i) each Material Contract is in full force and
effect and is enforceable by each of the Borrower and its Subsidiaries that is a
party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general or equitable principles
or by principles of good faith and fair dealing, and (ii) neither the Borrower
nor any of its Subsidiaries or, to the knowledge of the Borrower, any other
party thereto is in breach of or default under any Material Contract in any
material respect or has given notice of termination or cancellation of any
Material Contract.
     4.20 Certain Merger Documents. The Borrower has heretofore furnished to the
Administrative Agent true and complete copies of the Merger Agreement and the
other Merger Documents, together with all schedules and exhibits referred to
therein or delivered pursuant thereto and all amendments, modifications and
waivers relating thereto. As of the Closing Date and immediately prior to giving
effect to the consummation of the NYBOT Merger and the initial Borrowing of the
Loans, (i) none of such Merger Documents has been amended, modified or
supplemented, nor any condition or provision thereof waived, that is,
individually or in the aggregate, materially adverse to the Lenders and each
such Merger Document is in full force and effect and no Credit Party (nor, to
the knowledge of the Borrower, any other party thereto) is in default thereunder
or in breach thereof, (ii) all conditions to the obligations of the Credit
Parties under each of such Merger Documents to which it is a party to consummate
the transactions contemplated thereby have been satisfied, and (iii) the NYBOT
Merger will be consummated in accordance with the terms of such Merger Documents
and in compliance with all applicable Requirements of Law. As of the Closing
Date, all representations and warranties of the Borrower and the Merger
Subsidiary and, to the knowledge of the Borrower, each other party contained in
the Merger Documents are true and correct in all material respects with the same
effect as if made on and as of the Closing Date.
     4.21 No Burdensome Restrictions. No Credit Party is subject to any charter
or corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.22 OFAC; Anti-Terrorism Laws.
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

56



--------------------------------------------------------------------------------



 



     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     5.1 Financial Statements. The Borrower will deliver to the Administrative
Agent on behalf of the Lenders:
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the first fiscal
quarter of fiscal year 2007, unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such fiscal quarter
and unaudited consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2006, an audited consolidated and unaudited consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related audited consolidated and unaudited consolidating statements
of income, cash flows and stockholders’ equity for the Borrower and its
Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year together with comparative budgeted figures for the
fiscal year then ended, all in reasonable detail and (with respect to the
audited statements) certified by the independent certified public accounting
firm regularly retained by the Borrower or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated

57



--------------------------------------------------------------------------------



 



financial condition and results of operations of the Borrower and its
Subsidiaries as of the dates and for the periods indicated in accordance with
GAAP applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year, and (z) a letter from such accountants to the effect that, based on and in
connection with their examination of the financial statements of the Borrower
and its Subsidiaries, they obtained no knowledge of the occurrence or existence
of any Default or Event of Default relating to accounting or financial reporting
matters (which certificate may be limited to the extent required by accounting
rules or guidelines), or a statement specifying the nature and period of
existence of any such Default or Event of Default disclosed by their audit.
     (c) As soon as available, an audited consolidated balance sheet of NYBOT
and its Subsidiaries as of the end of fiscal year 2006 and the related audited
consolidated statement of income, cash flows and stockholders’ equity for NYBOT
and its Subsidiaries for the fiscal year then ended, including the notes
thereto, in each case setting forth comparative consolidated figures as of the
end of and for the preceding fiscal year together with comparative budgeted
figures for the fiscal year then ended, all in reasonable detail and certified
by the independent certified public accounting firm regularly retained by NYBOT,
together with a report thereon by such accountants that is not qualified as to
going concern or scope of audit and to the effect that such financial statements
present fairly in all material respects the consolidated financial condition and
results of operations of NYBOT and its Subsidiaries as of the dates and for the
periods indicated in accordance with GAAP applied on a basis consistent with
that of the preceding year or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such year.
     (d) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.12. This Section 5.1(d) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.8(b) and 8.2.
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or 5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/phoenix.zhtml?c
=189318&p=irol-sec, at www.sec.gov/edgar/searchedgar/webusers.htm or at another
website identified in such notice and accessible by the Lenders without charge;
or (ii) on which such documents are posted on the Borrower’s behalf on SyndTrak
or another relevant website, if any, to which each of the Administrative Agent
and each Lender has access; provided that (x) upon the request of the
Administrative Agent or any Lender lacking access to the internet or

58



--------------------------------------------------------------------------------



 



SyndTrak, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender (until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender) and (y) the
Borrower shall notify (which may be by a facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any documents. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the proviso to the immediately
preceding sentence or to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     5.2 Other Business and Financial Information. The Borrower will deliver to
the Administrative Agent and each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by a Financial Officer of the Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial
statements;
     (b) As soon as available and in any event within thirty (30) days after the
commencement of the 2007 fiscal year and within fifteen (15) days after the
commencement of each subsequent fiscal year, a consolidated operating budget for
the Borrower and its Subsidiaries for such fiscal year (prepared on an annual
basis), consisting of a consolidated balance sheet and consolidated statements
of income and cash flows, together with a certificate of a Financial Officer of
the Borrower to the effect that such budget has been prepared in good faith and
is a reasonable estimate of the financial position and results of operations of
the Borrower and its Subsidiaries for the period covered thereby; and as soon as
available from time to time thereafter, any modifications or revisions to or
restatements of such budget;
     (c) Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
     (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties;
     (e) Promptly upon (and in any event within five (5) Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:

59



--------------------------------------------------------------------------------



 



     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
     (ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);
     (iii) the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, any the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
     (v) the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
     (vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or any of its Subsidiaries or release of any
Hazardous Substance; but in each case under clauses (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and

60



--------------------------------------------------------------------------------



 



     (vii) any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
     5.3 Compliance with All Material Contracts. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with each
term, condition and provision of all Material Contracts.
     5.4 Existence; Franchises; Maintenance of Properties. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain and preserve in full
force and effect its legal existence, except as expressly permitted otherwise by
Section 7.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.
     5.5 Use of Proceeds. The proceeds of the Loans shall be used (i) to finance
a portion of the consideration to be paid in connection with the NYBOT Merger,
(ii) to pay or reimburse permitted fees and expenses in connection with the
Transactions, and (iii) after the foregoing, to provide for working capital and
general corporate purposes and in accordance with the terms and provisions of
this Agreement (including, without limitation, to finance Permitted Acquisitions
in accordance with the terms and provisions of this Agreement).
     5.6 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.
     5.7 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would

61



--------------------------------------------------------------------------------



 



become a Lien (other than a Permitted Lien) upon any of the properties of any
such Person; provided, however, that no such Person shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such Credit Party is maintaining
adequate reserves with respect thereto in accordance with GAAP.
     5.8 Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
     5.9 Maintenance of Books and Records; Inspection. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority or Self-Regulatory Organization having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts (except with respect to information which disclosure
thereof is prohibited pursuant to arrangements among ICE Futures, the United
Kingdom Financial Services Authority, or other Governmental Authorities with
jurisdiction over ICE Futures and ICE Futures’ members), and make copies and
memoranda of them, and to discuss its affairs, finances and accounts with its
officers and employees and, upon reasonable notice to the Borrower, the
independent public accountants of the Borrower and its Subsidiaries (and by this
provision the Borrower authorizes such accountants to discuss the finances and
affairs of the Borrower and its Subsidiaries), all at such times and from time
to time, upon reasonable notice and during business hours, as may be reasonably
requested; provided however, that when a Default or Event of Default exists the
Administrative Agent may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.
     5.10 Permitted Acquisitions. In addition to the requirements contained in
the definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition, comply with, and cause each other applicable Credit Party to comply
with, the following covenants:
     (a) Not less than ten (10) Business Days prior to the consummation of any
Permitted Acquisition, the Borrower shall have delivered to the Administrative
Agent the following (but with respect to any Permitted Acquisition having an
Acquisition Amount less than $50,000,000, only the certificate and supporting
calculations described in clause (iv) below):
     (i) a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Person or business that is the
subject of such Permitted Acquisition (each, a “Target”);

62



--------------------------------------------------------------------------------



 



     (ii) audited historical financial statements of the Target (or, if there
are two or more Targets that are the subject of such Permitted Acquisition and
that are part of the same consolidated group, consolidated historical financial
statements for all such Targets) for the two (2) most recent fiscal years
available, prepared by a firm of independent certified public accountants, and
(if available) unaudited financial statements for any interim periods since the
most recent fiscal year-end;
     (iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Permitted Acquisition and the consolidation
with the Borrower of each relevant Target) for the one-year period (or, if
available, such longer period up to three years) following the consummation of
such Permitted Acquisition, in reasonable detail, together with any appropriate
statement of assumptions and pro forma adjustments; and
     (iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Borrower setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Permitted
Acquisition will not result in a violation of any provision of this Section 5.10
or any other provision of this Agreement, and (x) the requirements set forth in
the definition of “Permitted Acquisition” will be satisfied (with such covenant
calculations to be attached to the certificate using the Covenant Compliance
Worksheet).
     (b) As soon as reasonably practicable after the consummation of any
Permitted Acquisition, the Borrower will deliver to the Administrative Agent
true and correct copies of the fully executed acquisition agreement (including
schedules and exhibits thereto) and other material documents and closing papers
delivered in connection therewith, together with (in the case of any Permitted
Acquisition having an Acquisition Amount less than $50,000,000) the items
described in clauses (i) and (ii) of Section 5.10(a).
     (c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.10(a)(iv) are, to the best
of such Financial Officer’s knowledge, true and correct in all material respects
as of the date such certificate is given, which representation and warranty
shall be deemed to be a representation and warranty as of the date thereof for
all purposes hereunder, including, without limitation, for purposes of Sections
3.2 and 8.1.
     5.11 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Section 5.10, the Borrower may from time to time create or acquire new Wholly
Owned Subsidiaries in connection with Permitted Acquisitions or otherwise, and
the Wholly Owned Subsidiaries of the Borrower may create or acquire new Wholly
Owned Subsidiaries, provided that concurrently with (and in any event within ten
(10) Business Days after or such later time approved by the Administrative
Agent) the creation or direct or indirect acquisition by the

63



--------------------------------------------------------------------------------



 



Borrower thereof, each such new Subsidiary will execute and deliver to the
Administrative Agent a joinder to the Guaranty, pursuant to which such new
Subsidiary shall become a guarantor thereunder and shall guarantee the payment
in full of the Obligations of the Borrower under this Agreement and the other
Credit Documents; provided that no Foreign Subsidiary shall be required to
provide a guaranty to the extent (and for as long as) doing so would cause any
adverse tax or regulatory consequences to the Borrower.
     5.12 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each
of its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     5.13 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.
ARTICLE VI
FINANCIAL COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     6.1 Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter, beginning with the
first fiscal quarter ending after the Closing Date, to be greater than the ratio
of 2.50 to 1.00.
     6.2 Minimum Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio as of the last day of any fiscal quarter, beginning with
the first fiscal quarter ending after the Closing Date, to be less than 5.0 to
1.0.
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:

64



--------------------------------------------------------------------------------



 



     7.1 Merger; Consolidation. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, merger or other combination, or agree to do any of the
foregoing; provided, however, that so long as no Default or Event of Default has
occurred and is continuing or would result therefrom:
     (i) any Subsidiary of the Borrower may merge or consolidate with, or be
liquidated into, (x) the Borrower (so long as the Borrower is the surviving or
continuing entity) or (y) any other Subsidiary of the Borrower (so long as, if
either Person is a Subsidiary Guarantor, the surviving Person is a Subsidiary
Guarantor, and if either Person is a Wholly Owned Subsidiary, the surviving
Person is a Wholly Owned Subsidiary;
     (ii) the Borrower may merge or consolidate with another Person (other than
another Credit Party), so long as (y) the Borrower is the surviving entity, and
(z) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Sections 5.10 and 5.11 are satisfied;
     (iii) the NYBOT Merger may be consummated in accordance with the terms of
the Merger Agreement subject to amendments, consents and waivers permitted by
the express terms of this Agreement; and
     (iv) to the extent not otherwise permitted under the foregoing clauses, any
Wholly Owned Subsidiary that has sold, transferred or otherwise disposed of all
or substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
     7.2 Indebtedness. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
     (ii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
     (iii) purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $10,000,000 in aggregate principal amount
outstanding at any one time;

65



--------------------------------------------------------------------------------



 



     (iv) unsecured loans and advances (A) by the Borrower or any Subsidiary to
any Subsidiary Guarantor, (B) by any Subsidiary to the Borrower, or (C) by the
Borrower or any Subsidiary to any Subsidiary that is not a Subsidiary Guarantor,
provided in each case that any such loan or advance made pursuant to clause
(C) above is subordinated in right and time of payment to the Obligations and is
evidenced by a promissory note, in form and substance reasonably satisfactory to
the Administrative Agent and shall be subject to the limitations on Investments
set forth in Section 7.5(x);
     (v) Indebtedness of the Borrower under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate or
foreign currency risks and not for speculative purposes;
     (vi) Indebtedness existing on the Closing Date and described in
Schedule 7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;
     (vii) Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement, and provided further that
any Guaranty Obligations of the Borrower or any Subsidiary Guarantor of
obligations of any Subsidiary that is not a Subsidiary Guarantor shall be
subject to the limitations on Investments set forth in Sections 7.5(x);
     (viii) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business; and
     (ix) other unsecured Indebtedness of the Borrower and its Subsidiaries not
exceeding $2,000,000 in aggregate principal amount outstanding at any time.
     7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
     (i) Liens in existence on the Closing Date and set forth on Schedule 7.3,
and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (ii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and

66



--------------------------------------------------------------------------------



 



for which adequate reserves have been established in accordance with GAAP (if so
required);
     (iii) Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
     (iv) Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
     (v) any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);
     (vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iii), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
     (vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
     (viii) any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
     (ix) Liens created in connection with the Guaranty Fund; and
     (x) other Liens securing obligations of the Borrower and its Subsidiaries
not exceeding $1,000,000 in aggregate principal amount outstanding at any time.

67



--------------------------------------------------------------------------------



 



     7.4 Asset Dispositions. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, make or agree to make any
Asset Disposition except for:
     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
     (ii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is
not a Subsidiary Guarantor), in each case so long as no Event of Default shall
have occurred and be continuing or would result therefrom;
     (iii) the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries;
     (iv) the sale by ICE Futures of the Bermondsey Street Property in London,
England; and
     (v) the sale or other disposition of assets (other than the Capital Stock
of Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $5,000,000, (y) such Net Cash Proceeds shall, to the extent required
hereunder, be reinvested or applied to the prepayment of the Loans in accordance
with the provisions of Section 2.6(d), and (z) no Default or Event of Default
shall have occurred and be continuing or would result therefrom.
     7.5 Investments. The Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, purchase, own, invest in or
otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any other Person, or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or purchase
or otherwise acquire (whether in one or a series of related transactions) any
portion of the assets, business or properties of another Person (including
pursuant to an Acquisition), or create or acquire any Subsidiary, or become a
partner or joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:
     (i) Investments consisting of Cash Equivalents;
     (ii) Investments consisting of the extension of trade credit, the creation
of prepaid expenses, and the purchase of inventory, supplies, equipment and
other assets, in each case by the Borrower and its Subsidiaries in the ordinary
course of business;

68



--------------------------------------------------------------------------------



 



     (iii) Investments consisting of loans and advances to employees, officers
or directors of the Borrower and its Subsidiaries in the ordinary course of
business not exceeding $150,000 at any time outstanding;
     (iv) Investments (including equity securities and debt obligations) of the
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (v) without duplication, Investments consisting of intercompany
Indebtedness permitted under Section 7.2(iv);
     (vi) Investments existing or committed to be made as of the Closing Date
and described in Schedule 7.5;
     (vii) Investments of the Borrower under Hedge Agreements entered into in
the ordinary course of business to manage existing or anticipated interest rate
or foreign currency risks and not for speculative purposes;
     (viii) Investments of the Borrower in its Subsidiaries to the extent made
prior to the Closing Date;
     (ix) Investments consisting of the making of capital contributions or the
purchase of Capital Stock by the Borrower or any Subsidiary in any Wholly Owned
Subsidiary that either is (y) a Subsidiary Guarantor immediately prior to, or
will be a Subsidiary Guarantor immediately after giving effect to, such
Investment, provided that in the case of an Acquisition of any newly created or
acquired Wholly Owned Subsidiary, the Borrower complies with the provisions of
Section 5.11 and all requirements of this Agreement applicable to Permitted
Acquisitions, and provided further that in no event shall any Foreign Subsidiary
create or acquire any Domestic Subsidiary, and (z) by any Subsidiary in the
Borrower;
     (x) Investments made after the Closing Date by the Borrower in Foreign
Subsidiaries or in any other Subsidiary that is not a Subsidiary Guarantor in an
aggregate amount, when added to the aggregate amount of Investments permitted
under clause (ix) of the definition of “Permitted Acquisitions”, not exceeding
$50,000,000 at any time outstanding for all such Investments;
     (xi) the NYBOT Merger and the other Transactions;
     (xii) Permitted Acquisitions; and
     (xiii) other Investments of the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.5 (but excluding Investments in Foreign
Subsidiaries and any other Subsidiary that is not a Subsidiary Guarantor) in an
aggregate amount at any time outstanding for all such Investments not to exceed
(y) $2,000,000, if after giving affect to such Investment, the Total Leverage
Ratio on a Pro Forma Basis is greater than

69



--------------------------------------------------------------------------------



 



1.5 to 1.0, or (z) $10,000,000, if after giving affect to such Investment, the
Total Leverage Ratio on a Pro Forma Basis is less than 1.5 to 1.0.
     7.6 Restricted Payments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing, except
that:
     (a) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock;
     (b) each Subsidiary may make payments to the Borrower for its proportionate
share of the tax liability of the affiliated group of entities that file
consolidated federal income tax returns, provided that such payments are used to
pay taxes, and provided further that any tax refunds received by the Borrower
that are attributable to the any of its Subsidiaries shall be returned promptly
by the Borrower to such Subsidiary;
     (c) each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another
Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law; and
     (d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make dividend payments or
other distributions payable in cash, provided that aggregate amount of payments
made under this clause after the Closing Date shall not exceed $25,000,000 for
any fiscal year in which the Total Leverage Ratio calculated on a Pro Forma
Basis after giving effect to any such distribution or payment is greater than
1.5 to 1.0.
     7.7 Issuance of Stock. The Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly issue, sell, assign, pledge, or
otherwise encumber or dispose of any shares of its Capital Stock, except the
issuance of Capital Stock by the Borrower, so long as (i) no part of such
Capital Stock of the Borrower constitutes Disqualified Capital Stock and
(ii) such Capital Stock of the Borrower is not issued on terms which could
reasonably be expected to adversely affect the Lenders in any material respect.
     7.8 Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this
Section 7.8 shall prohibit:
     (i) transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or

70



--------------------------------------------------------------------------------



 



otherwise expressly permitted under Section 7.5(v) or any other provision of
this Agreement;
     (ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and
     (iii) transactions with Affiliates in good faith in the ordinary course of
the Borrower’s or such Subsidiary’s business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from a Person that is not an Affiliate.
     7.9 Lines of Business. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
     7.10 Limitation on Certain Restrictions. The Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund and (v) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary) pending
such sale, provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement.
     7.11 No Other Negative Pledges. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into or suffer to exist any agreement
or restriction that, directly or indirectly, prohibits or conditions the
creation, incurrence or assumption of any Lien upon or with respect to any part
of its property or assets, whether now owned or hereafter acquired, or agree to
do any of the foregoing, except for such agreements or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), and (iv) customary provisions in
leases and licenses of real or personal property entered into by the Borrower or
any Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, (v) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary)

71



--------------------------------------------------------------------------------



 



pending such sale, provided that such restrictions and conditions apply only to
the assets being sold and such sale is permitted under this Agreement.
     7.12 Ownership of Subsidiaries. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, have any Subsidiaries other than Wholly
Owned Subsidiaries.
     7.13 Fiscal Year. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
     7.14 Accounting Changes. Other than as permitted pursuant to Section 1.2,
the Borrower will not, and will not permit or cause any of its Subsidiaries to,
make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
ARTICLE VIII
EVENTS OF DEFAULT
     8.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
     (a) The Borrower shall fail to pay when due (i) any principal of any Loan,
or (ii) any interest on any Loan, any fee payable under this Agreement or any
other Credit Document, or (except as provided in clause (i) above) any other
Obligation, and (in the case of this clause (ii) only) such failure shall
continue for a period of three (3) Business Days;
     (b) The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 5.2(e)(i), 5.4, 5.5, 5.10 or 5.11 or in Articles VI or VII or (ii) fail
to observe, perform or comply with any condition, covenant or agreement
contained in Sections 5.1 or 5.2 (other than Section 5.2(e)(i)) and (in the case
of this clause (ii) only) such failure shall continue unremedied for a period of
five (5) days after the earlier of (y) the date on which a Responsible Officer
of the Borrower acquires knowledge thereof and (z) the date on which written
notice thereof is delivered by the Administrative Agent or any Lender to the
Borrower;
     (c) The Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower;
     (d) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in

72



--------------------------------------------------------------------------------



 



any certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished;
     (e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest on any Indebtedness (other than the Indebtedness incurred pursuant to
this Agreement) having an aggregate principal amount of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;
     (f) The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
     (g) Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;

73



--------------------------------------------------------------------------------



 



     (i) Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;
     (j) A Change of Control shall have occurred;
     (k) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
     (l) Any one or more licenses, permits, accreditations or authorizations of
the Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
the Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.
     8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Swingline Commitment to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Commitments and the Swingline Commitment shall
automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower;
     (c) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

74



--------------------------------------------------------------------------------



 



     (d) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Swingline Lender) hereby
irrevocably appoints Wachovia to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

75



--------------------------------------------------------------------------------



 



     9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have

76



--------------------------------------------------------------------------------



 



been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, provided that if such bank is not a Lender
or an Affiliate of a Lender, the Borrower shall have the right to consent to
such appointment (such consent to not be unreasonably withheld). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and

77



--------------------------------------------------------------------------------



 



Section 10.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.9 Guaranty Matters. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 9.9.
     9.10 Swingline Lender. The provisions of this Article IX (other than
Section 9.2) shall apply to the Swingline Lender mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or

78



--------------------------------------------------------------------------------



 



protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, and (iv) any civil penalty or fine assessed by OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by any
Credit Party, or any Environmental Claim related in any way to any Credit Party,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 10.1(a) or Section 10.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this Section
10.1(c) are subject to the provisions of Section 2.3(c).
     (d) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
Section 10.1(b) shall

79



--------------------------------------------------------------------------------



 



be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except as a
result of such Indemnitee’s gross negligence or willful misconduct.
     (e) All amounts due under this Section shall be payable by the Borrower
upon demand therefor.
     10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
     (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
     (b) Each Credit Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any Credit Document shall affect any right that
the Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or any of their respective properties in the courts of any
jurisdiction.
     (c) The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
     10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

80



--------------------------------------------------------------------------------



 



INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.
     10.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
     (i) if to the Borrower, the Administrative Agent or the Swingline Lender,
to it at the address (or telecopier number) specified for such Person on
Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications

81



--------------------------------------------------------------------------------



 



posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     10.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
     (a) unless agreed to by each Lender directly affected thereby, (i) reduce
or forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arrangers for their own accounts) (it being
understood that an amendment to the definition of Total Leverage Ratio (or any
defined terms used therein) shall not constitute a reduction of any interest
rate or fees hereunder), (ii) extend the final scheduled maturity date or any
other scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory reduction or termination of any
Commitments, but excluding any mandatory prepayment of the Loans pursuant to
Sections 2.6(c) and 2.6(d) or reduction or termination of the Revolving Credit
Commitments in connection therewith), or extend the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts), or (iii) increase any Commitment of any such Lender
over the amount thereof in effect or extend the maturity thereof (it being
understood that a waiver of any condition precedent set forth in Section 3.2 or
of any Default or Event of Default or mandatory reduction in the Commitments, if
agreed to by the Required Lenders, Required Revolving Credit Lenders or all
Lenders (as may be required hereunder with respect to such waiver), shall not
constitute such an increase);
     (b) unless agreed to by all of the Lenders, (i) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of Section 2.14,
any other provision of this

82



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 10.5;
     (c) unless agreed to by all of the Revolving Credit Lenders, reduce the
percentage set forth in the definition of “Required Revolving Credit Lenders”
(it being understood that no consent of any other Lender or the Administrative
Agent is required);
     (d) unless agreed to by the Required Revolving Credit Lenders, amend,
modify or waive any condition precedent to any Borrowing of Revolving Loans
(including in connection with any waiver of an existing Default or Event of
Default);
     (e) unless agreed to by the Swingline Lender or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the Swingline Lender or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents; and
and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “affected
Class”) relative to holders of Loans of another Class (including, without
limitation, by way of reducing the relative proportion of any payments,
prepayments or Commitment reductions to be applied for the benefit of holders of
Loans of the affected Class under Sections 2.6(c) through 2.6(d)), then such
amendment, modification, waiver or consent shall require the consent of Lenders
holding at least a majority of the aggregate outstanding principal amount of all
Loans (and unutilized Commitments, if any) of the affected Class, and (ii) the
Fee Letters may only be amended or modified, and any rights thereunder waived,
in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
     10.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section 10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties

83



--------------------------------------------------------------------------------



 



of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) The prior written consent of the Administrative Agent and the Borrower
(such consent not to be unreasonably withheld or delayed) is obtained, except
that
     (A) the consent of the Borrower shall not be required if (y) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
     (B) the consent of the Administrative Agent shall not be required if such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in clause
(A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Revolving Credit Commitment (which for
this purpose includes Revolving Loans outstanding), (y) the entire Swingline
Commitment and the full amount of the outstanding Swingline Loans, in the case
of Swingline Loans, or (z) $1,000,000, in the case of any assignment in respect
of a Commitment for Term Loans (which for this purpose includes Term Loans
outstanding), in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);
     (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (iii) shall not apply to rights in respect of Swingline Loans;
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and

84



--------------------------------------------------------------------------------



 



recordation fee of $3,500 for each assignment and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
     (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
     (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2 and/or A-3, as applicable. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a

85



--------------------------------------------------------------------------------



 



portion of its Commitments and/or the Loans (including such Lender’s
participations Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Swingline Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant. Subject to
Section 10.6(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.14(b) as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee,

86



--------------------------------------------------------------------------------



 



Participant or pledgee agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 10.11.
     10.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
     10.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a),
2.15(b), 2.16, 2.17 and 10.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and any termination of
this Agreement or any of the other Credit Documents. Except as set forth above,
this Agreement and the Credit Documents shall be deemed terminated upon the
indefeasible payment in full of the Obligations.
     10.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     10.11 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors,

87



--------------------------------------------------------------------------------



 



officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.
     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     10.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     10.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

88



--------------------------------------------------------------------------------



 



     10.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:   /s/ Richard V. Spencer
 
   
 
           
 
  Name:   Richard V. Spencer    
 
           
 
  Title:   Senior Vice President, Chief Financial
Officer    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Swingline Lender and as a Lender    
 
           
 
  By:   /s/ Elaine T. Eaton
 
   
 
           
 
  Name:   Elaine T. Eaton
   
 
           
 
  Title:   Senior Vice President    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication
Agent and as a Lender
   
 
           
 
  By:   /s/ R. Shawn Janko
 
   
 
           
 
  Name:   R. Shawn Janko
   
 
           
 
  Title:   Senior Vice President    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BMO CAPITAL MARKETS FINANCING
INC., as Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Linda C. Haven
 
   
 
           
 
  Name:   Linda C. Haven
   
 
           
 
  Title:   Managing Director    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE, as Documentation Agent
and as a Lender    
 
           
 
  By:   /s/ Chin-Eau Eap
 
   
 
           
 
  Name:   Chin-Eau Eap    
 
           
 
  Title:   Managing Director    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. NEW YORK BRANCH, as Documentation
Agent and as a Lender    
 
           
 
  By:   /s/ Chimie T. Pemba
 
   
 
           
 
  Name:   Chimie T. Pemba    
 
           
 
  Title:   Authorized Signatory    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD., as
Managing Agent and as a Lender    
 
           
 
  By:   /s/ Bertram H. Tang
 
   
 
           
 
  Name:   Bertram H. Tang    
 
           
 
  Title:   Senior VP & Team Leader    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COMERZBANK AKTIENGESELLSCHAFT
NEW YORK AND GRAND CAYMAN
BRANCHES, as Managing Agent and as a Lender    
 
           
 
  By:   /s/ Michael McCarthy
 
   
 
           
 
  Name:   Michael McCarthy    
 
           
 
  Title:   Vice President    
 
           
 
  By:   /s/ Gerard Araw
 
   
 
           
 
  Name:   Gerard Araw    
 
           
 
  Title:   Assistant Vice President    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  RBC CENTURA BANK, as a Lender    
 
           
 
  By:   /s/ William B. Nixon
 
   
 
           
 
  Name:   William B. Nixon    
 
           
 
  Title:   Managing Director    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:   /s/ Todd Meller
 
   
 
           
 
  Name:   Todd Meller    
 
           
 
  Title:   Managing Director    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Lender    
 
           
 
  By:   /s/ Carol Sun
 
   
 
           
 
  Name:   Carol Sun    
 
           
 
  Title:   Vice President & Assistant General
Manager    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FIRST COMMERCIAL BANK NEW YORK
AGENCY, as a Lender    
 
           
 
  By:   /s/ Bruce M.J. Ju
 
   
 
           
 
  Name:   Bruce M.J. Ju    
 
           
 
  Title:   SVP & General Manager    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as a Lender    
 
           
 
  By:   /s/ Stacey V. Judd
 
   
 
           
 
  Name:   Stacey V. Judd    
 
           
 
  Title:   Vice President    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  E. SUN COMMERCIAL BANK, LTD., LOS
ANGELES BRANCH, as a Lender    
 
           
 
  By:   /s/ Benjamin Lin
 
   
 
           
 
  Name:   Benjamin Lin    
 
           
 
  Title:   EVP & General Manager    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HUA NAN COMMERCIAL, as a Lender    
 
           
 
  By:   /s/ Te-Chin Wang
 
   
 
           
 
  Name:   Te-Chin Wang    
 
           
 
  Title:   Assistant Vice President    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



                  TAIPEI FUBON, as a Lender    
 
           
 
  By:   /s/ Sophia Jing
 
   
 
           
 
  Name:   Sophia Jing    
 
           
 
  Title:   VP & General Manager    

Signature Page to IntercontintentalExchange, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
                                                                     Borrower’s
Taxpayer Identification No. _____________
TERM NOTE

     
$                                        
  January 12, 2007
 
  Charlotte, North Carolina

     FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
                                             (the “Lender”), at the offices of
Wachovia Bank, National Association (the “Administrative Agent”) located at One
Wachovia Center, 301 South College Street, Charlotte, North Carolina (or at such
other place or places as the Administrative Agent may designate), at the times
and in the manner provided in the Credit Agreement, dated as of January 12, 2007
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time parties thereto,
Wachovia Bank, National Association, as Administrative Agent, and Bank of
America, N.A., as Syndication Agent, the principal sum of
                                                                  DOLLARS
($                                        ), under the terms and conditions of
this promissory note (this “Term Note”) and the Credit Agreement. The defined
terms in the Credit Agreement are used herein with the same meaning. The
Borrower also promises to pay interest on the aggregate unpaid principal amount
of this Term Note at the rates applicable thereto from time to time as provided
in the Credit Agreement.
     This Term Note is one of a series of Term Notes referred to in the Credit
Agreement and is issued to evidence the Term Loan made by the Lender pursuant to
the Credit Agreement. All of the terms, conditions and covenants of the Credit
Agreement are expressly made a part of this Term Note by reference in the same
manner and with the same effect as if set forth herein at length, and any holder
of this Term Note is entitled to the benefits of and remedies provided in the
Credit Agreement and the other Credit Documents. Reference is made to the Credit
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Term Note.
     In the event of an acceleration of the maturity of this Term Note, this
Term Note shall become immediately due and payable, without presentation,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.
     In the event this Term Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees, in
accordance with the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     This Term Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Lender shall not be limited
to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
                                                                     Borrower’s
Taxpayer Identification No. _____________
REVOLVING NOTE

     
$                                        
  January 12, 2007
 
  Charlotte, North Carolina

     FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
                                                                  (the
“Lender”), at the offices of Wachovia Bank, National Association (the
“Administrative Agent”) located at One Wachovia Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as of January 12, 2007 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time parties thereto, Wachovia Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent, the principal sum of
                                                                 DOLLARS
($                                        ), or such lesser amount as may
constitute the unpaid principal amount of the Revolving Loans made by the
Lender, under the terms and conditions of this promissory note (this “Revolving
Note”) and the Credit Agreement. The defined terms in the Credit Agreement are
used herein with the same meaning. The Borrower also promises to pay interest on
the aggregate unpaid principal amount of this Revolving Note at the rates
applicable thereto from time to time as provided in the Credit Agreement.
     This Revolving Note is one of a series of Revolving Notes referred to in
the Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement. All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Credit
Documents. Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
     In the event of an acceleration of the maturity of this Revolving Note,
this Revolving Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.

 



--------------------------------------------------------------------------------



 



     In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees, in
accordance with the Credit Agreement.
     This Revolving Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Lender shall not be limited
to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
                                                                     Borrower’s
Taxpayer Identification No. _____________
SWINGLINE NOTE

     
$ 25,000,000.00
  January 12, 2007
 
  Charlotte, North Carolina

     FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC. , a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
     WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the
offices of Wachovia Bank, National Association (the “Administrative Agent”)
located at One Wachovia Center, 301 South College Street, Charlotte, North
Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Credit Agreement,
dated as of January 12, 2007 (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time parties thereto, Wachovia Bank, National Association, as
Administrative Agent, and Bank of America, N.A., as Syndication Agent, the
principal sum of
     TWENTY-FIVE MILLION DOLLARS ($25,000,000), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement. The defined terms in the Credit
Agreement are used herein with the same meaning. The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
     This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement. All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Swingline Note.
     In the event of an acceleration of the maturity of this Swingline Note,
this Swingline Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.

 



--------------------------------------------------------------------------------



 



     In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
     This Swingline Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Lender shall not be limited
to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
NOTICE OF BORROWING
[Date]
Wachovia Bank, National Association,
as Administrative Agent
Charlotte Plaza Building
201 South College Street, 8th Floor NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of January 12, 2007,
among the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
Borrowing of [Term] [Revolving]1 Loans under the Credit Agreement, and to that
end sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(b) of the Credit Agreement:
     (i) The aggregate principal amount of the Proposed Borrowing is
$                                        .2
     (ii) The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].3
     (iii) [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]4
 

1   Select the applicable Class of Loans.   2   Amount of Proposed Borrowing
must comply with Section 2.2(b) of the Credit Agreement.   3   Select the
applicable Type of Loans.   4   Include this clause in the case of a Proposed
Borrowing comprised of LIBOR Loans, and select the applicable Interest Period.

 



--------------------------------------------------------------------------------



 



     (iv) The Proposed Borrowing is requested to be made on
                                        (the “Borrowing Date”).5
     The Borrower hereby certifies that the following statements are true on and
as of the date hereof and will be true on and as of the Borrowing Date:
     A. Each of the representations and warranties contained in Article IV of
the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct and each not so qualified is and
will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
     B. No Default or Event of Default has occurred and is continuing or would
result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
     C. [After giving effect to the Proposed Borrowing, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding and (ii) the aggregate
principal amount of Swingline Loans outstanding, will not exceed the aggregate
Revolving Credit Commitments.]6

                  Very truly yours,    
 
                INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

 

 

5   Shall be a Business Day on or after the date hereof (in the case of Base
Rate Loans) or at least three Business Days after the date hereof (in the case
of LIBOR Loans).   6   Include this paragraph in the case of a Borrowing of
Revolving Loans.

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NOTICE OF SWINGLINE BORROWING
[Date]
Wachovia Bank, National Association,
as Administrative Agent
Charlotte Plaza Building
201 South College Street, 8th Floor NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Wachovia Bank, National Association,
as Swingline Lender
One Wachovia Center, [5th] Floor
301 South College Street
Charlotte, North Carolina 28288-0760
Attention:                                         
Ladies and Gentlemen:
     The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of January 12, 2007,
among the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(d) of the Credit Agreement, hereby gives
you, as Administrative Agent and as Swingline Lender, irrevocable notice that
the Borrower requests a Borrowing of a Swingline Loan under the Credit
Agreement, and to that end sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.2(d) of the Credit
Agreement:
     (i) The principal amount of the Proposed Borrowing is
$                                        .1
     (ii) The Proposed Borrowing is requested to be made on
                                        (the “Borrowing Date”).2
 

1   Amount of Proposed Borrowing must comply with Section 2.2(d) of the Credit
Agreement.   2   Shall be a Business Day on or after the date hereof.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby certifies that the following statements are true on and
as of the date hereof and will be true on and as of the Borrowing Date:
     A. Each of the representations and warranties contained in Article IV of
the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct and each not so qualified is and
will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
     B. No Default or Event of Default has occurred and is continuing or would
result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
     C. After giving effect to the Proposed Borrowing, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding and (ii) the aggregate
principal amount of Swingline Loans outstanding, will not exceed the aggregate
Revolving Credit Commitments.

                  Very truly yours,    
 
                INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
NOTICE OF CONVERSION/CONTINUATION
[Date]
Wachovia Bank, National Association,
as Administrative Agent
Charlotte Plaza Building
201 South College Street, 8th Floor NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of January 12, 2007,
among the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.11(b) of the Credit Agreement, hereby gives
you, as Agent, irrevocable notice that the Borrower requests a [conversion]
[continuation]1 of Loans under the Credit Agreement, and to that end sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section 2.11(b) of the
Credit Agreement:
     (i) The Proposed [Conversion] [Continuation] is requested to be made on
                                        .2
     (ii) The Proposed [Conversion] [Continuation] involves
$                                        3 in aggregate principal amount of
[Term] [Revolving]4 Loans made pursuant to a Borrowing on
                                        ,5 which Loans are presently maintained
as [Base Rate] [LIBOR] Loans and are proposed hereby to
 

1   Insert “conversion” or “continuation” throughout the notice, as applicable.
  2   Shall be a Business Day on or after the date hereof (in the case of any
conversion of LIBOR Loans into Base Rate Loans) or at least three Business Days
after the date hereof (in the case of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans), and additionally, in the case of any conversion
of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans, shall be
the last day of the Interest Period applicable to such LIBOR Loans.   3   Amount
of Proposed Conversion or Continuation must comply with Section 2.11(b) of the
Credit Agreement.   4   Select the applicable Class of Loans.   5   Insert the
applicable Borrowing Date for the Loans being converted or continued.

 



--------------------------------------------------------------------------------



 



be [converted into Base Rate Loans] [converted into LIBOR Loans] [continued as
LIBOR Loans].6
     (iii) [The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]7
     The Borrower hereby certifies that the following statement is true both on
and as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].

                  Very truly yours,    
 
                INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

 

6   Complete with the applicable bracketed language.   7   Include this clause
in the case of a Proposed Conversion or Continuation involving a conversion of
Base Rate Loans into, or continuation of, LIBOR Loans, and select the applicable
Interest Period.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
     THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
January 12, 2007 (the “Credit Agreement”), among IntercontinentalExchange, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wachovia Bank, National Association, as Administrative Agent, and Bank
of America, N.A., as Syndication Agent. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Credit Agreement.
     The undersigned hereby certifies that:
     1. He is a duly elected Financial Officer of the Borrower.
     2. Enclosed with this Certificate are copies of the financial statements of
the Borrower and its Subsidiaries as of                     , and for the
[                    -month period] [year] then ended, required to be delivered
under Section [5.1(a)][5.1(b)] of the Credit Agreement. Such financial
statements have been prepared in accordance with GAAP [(subject to the absence
of notes required by GAAP and subject to normal year-end adjustments)]1 and
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries on a consolidated basis as of the date indicated and the
results of operation of the Borrower and its Subsidiaries on a consolidated
basis for the period covered thereby.
     3. The undersigned has reviewed the terms of the Credit Agreement and has
made, or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.
     4. The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
     5. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.
 

1   Insert in the case of quarterly financial statements.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of the                      day of                     , ___.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



ATTACHMENT A
COVENANT COMPLIANCE WORKSHEET
A. Total Leverage Ratio (Section 6.1 of the Credit Agreement)

         
(1)
  Total Funded Debt as of the date of determination   $                    
 
       
(2)
  Consolidated EBITDA for the Reference Period ending on the date of
determination (from Line C(5) below)   $                    
 
       
(3)
  Total Leverage Ratio:    

  Divide Line A(1) by Line A(2)                         
 
       
(4)
  Maximum Total Leverage Ratio as of the date of determination2  
                      

 

2   Refer to Section 6.1 of the Credit Agreement for the applicable maximum
Total Leverage Ratio as of the relevant date of determination.

i



--------------------------------------------------------------------------------



 



B. Interest Coverage Ratio (Section 6.2 of the Credit Agreement)

         
(1)
  Consolidated EBITDA for the Reference Period ending on the date of
determination (from Line C(5) below)   $                    
 
       
(2)
  Consolidated Interest Expense for such period   $                    
 
       
(3)
  Interest Coverage Ratio:    

  Divide Line B(1) by Line B(2)                         
 
       
(4)
  Minimum Interest Coverage Ratio as of the date of determination  
                      

ii



--------------------------------------------------------------------------------



 



C. Consolidated EBITDA

             
(1)
  Consolidated Net Income for the Reference Period ending on the date of
determination       $                    
 
           
(2)
  Additions to Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):        
 
           
 
 
(a)    Interest expense
  $                        
 
           
 
 
(b)   Federal, state, local and other taxes
  $                        
 
           
 
 
(c)   Depreciation and amortization of intangible assets
  $                        
 
           
 
 
(d)   Extraordinary losses or charges for such period (attach itemized schedule)
  $                        
 
           
 
 
(e)   Nonrecurring costs and expenses incurred in connection with the NYBOT
Merger and the other Transactions (including fees and expenses paid pursuant to
the Credit Agreement)
  $                       $                    
 
           
 
 
(f)   Add Lines C(2)(a) through C(2)(e)
  $                        
 
           
(3)
  Net Income plus Additions:        
 
    Add Lines C(1) and C(2)(f)       $                    
 
           
(4)
  Reductions from Consolidated Net Income (to the extent taken into account in
the calculation of Consolidated Net Income for such period):      
$                    
 
           
 
 
(a)   Extraordinary gains or income for such period (attach itemized schedule)
  $                        
 
           
 
 
(b)   Noncash credits increasing income for such period
  $                        
 
           
 
 
(c)   Add Lines C(4)(a) through C(4)(b)
      ($                    )
 
           
(5)
  Consolidated EBITDA:        
 
    Subtract Line C(4)(c) from Line C(3)       $                    

iii



--------------------------------------------------------------------------------



 



ITEMIZED SCHEDULE OF EXTRAORDINARY LOSSES AND GAINS

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

                     
 
    1.     Assignor:        
 
             
 
   
 
                   
 
    2.     Assignee:        
 
             
 
                    [and is an Affiliate/Approved Fund of [identify Lender]1]
 
                          3.     Borrower:   INTERCONTINENTALEXCHANGE, INC.

      4. Administrative Agent: Wachovia Bank, National Association, as the
Administrative Agent under the Credit Agreement.
 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



     5. Credit Agreement: Credit Agreement, dated as of January 12, 2007 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, certain lenders from time to time parties
thereto (the “Lenders”), Wachovia Bank, National Association, as Administrative
Agent, and Bank of America, N.A., as Syndication Agent.
     6. Assigned Interest:

                                      Aggregate Amount of   Amount of  
Percentage Assigned     Facility   Commitment/Loans   Commitment/Loans   of  
CUSIP Assigned2   for all Lenders3   Assigned3   Commitment/Loans4   Number5
 
  $       $         %          
 
  $       $         %          
 
  $       $         %          

     [7. Trade Date:                     ]6
     8. Effective Date:                      [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” or “Swingline Commitment.”).   3  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   4   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   5   Insert if applicable.   6   To be completed if the Assignor
and the Assignee intend that the minimum assignment amount is to be determined
as of the Trade Date.

2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR:    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                ASSIGNEE:    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

          [Consented to and]7 Accepted:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative Agent    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   
 
        [Consented to:]8    
 
        [NAME OF RELEVANT PARTY]    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   

 

7   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   8   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Lender) is
required by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
Credit Agreement, dated as of January 12, 2007, among IntercontinentalExchange,
Inc., as Borrower, certain Lenders from time to time parties thereto, Wachovia
Bank, National Association, as Administrative Agent, and Bank of America, N.A.,
as Syndication Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the
Credit Documents are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

2



--------------------------------------------------------------------------------



 



EXHIBIT E
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT, dated as of the 12th day of January, 2007 (this
“Guaranty”), is made by each of the undersigned Subsidiaries of
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), and
each other Subsidiary of the Borrower that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”; the undersigned and such other Subsidiaries of the
Borrower, collectively, the “Guarantors”), in favor of the Guaranteed Parties
(as hereinafter defined). Capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement referred to below.
RECITALS
     A. The Borrower, certain Lenders, Wachovia Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and Bank of America, N.A., as Syndication Agent, are parties to a Credit
Agreement, dated as of January 12, 2007 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Borrower upon the terms and
conditions set forth therein.
     B. It is a condition to the extension of credit to the Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrower under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.
     C. The Borrower and the Guarantors are engaged in related businesses and
undertake certain activities and operations on an integrated basis. As part of
such integrated operations, the Borrower, among other things, will advance to
the Guarantors from time to time certain proceeds of the Loans made to the
Borrower by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain benefits as a result of the extension of credit to the Borrower
under the Credit Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Guaranty.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Guaranteed Parties to enter into the Credit
Agreement and to induce the Lenders to extend credit to the Borrower thereunder,
each Guarantor hereby agrees as follows:

 



--------------------------------------------------------------------------------



 



     1. Guaranty.
     (a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:
     (i) guarantees to the Lenders (including the Swingline Lender in its
capacity as such) and the Administrative Agent (collectively, the “Guaranteed
Parties”) the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of all
Obligations of the Borrower under the Credit Agreement and the other Credit
Documents, including, without limitation, all principal of and interest on the
Loans, all fees, expenses, indemnities and other amounts payable by the Borrower
under the Credit Agreement or any other Credit Document (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any Insolvency Laws (as hereinafter
defined), whether or not the claim for such interest is allowed in such
proceeding), and all Obligations that, but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due, whether now
existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (all liabilities and obligations
described in this clause (i), collectively, the “Guaranteed Obligations”); and
     (ii) agrees to pay the reasonable fees and expenses of counsel to, and
reimburse upon demand all reasonable costs and expenses incurred or paid by,
(y) any Guaranteed Party in connection with any suit, action or proceeding to
enforce or protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses to the extent determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party.
     (b) Notwithstanding the provisions of subsection (a) above and
notwithstanding any other provisions contained herein or in any other Credit
Document:
     (i) no provision of this Guaranty shall require or permit the collection
from any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law;
     (ii) the liability of each Guarantor under this Guaranty as of any date
shall be limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”)
equal to

2



--------------------------------------------------------------------------------



 



the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws (collectively, “Insolvency Laws”), in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Insolvency Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to the Borrower or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrower of obligations arising under guaranties by such
parties); and
     (iii) solely with respect to the guaranty hereunder of New York Clearing
Corporation, a New York corporation (“NYCC”), in any action or proceeding to
enforce this Guaranty against NYCC, no recourse may be had to any assets of any
kind held by or owing to NYCC as (A) original margin securing positions in
futures, options or other products cleared by NYCC carried for its members or
their customers, (B) amounts paid or payable to NYCC as variation margin option
premiums or the purchase price of any commodities with respect to any such
positions, (C) amounts on deposit in a bank settlement account, received as
variation margin, and any securities or other assets in which such amounts may
be invested pursuant to repurchase agreements or otherwise, or (D) deposits in
the Guaranty Fund of NYCC, and no resort may be had to invoke the power of NYCC
to impose assessments on its clearing members pursuant to its bylaws and the
rules adopted by the board of directors of NYCC or otherwise.
     (c) The Guarantors desire to allocate among themselves, in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made hereunder on any date by a
Guarantor (a “Funding Guarantor”) that exceeds its Fair Share (as hereinafter
defined) as of such date, that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as hereinafter defined) as of such date, with
the result that all such contributions will cause each Guarantor’s Aggregate
Payments (as hereinafter defined) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of

3



--------------------------------------------------------------------------------



 



such Guarantor, determined in accordance with the provisions of subsection
(b) above; provided that, solely for purposes of calculating the “Adjusted
Maximum Guaranteed Amount” with respect to any Guarantor for purposes of this
subsection (c), any assets or liabilities arising by virtue of any rights to
subrogation, reimbursement or indemnity or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
(including, without limitation, in respect of this subsection (c)). The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
Each Funding Guarantor’s right of contribution under this subsection (c) shall
be subject to the provisions of Section 4. The allocation among Guarantors of
their obligations as set forth in this subsection (c) shall not be construed in
any way to limit the liability of any Guarantor hereunder to the Guaranteed
Parties.
     (d) The guaranty of each Guarantor set forth in this Section is a guaranty
of payment as a primary obligor, and not a guaranty of collection. Each
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations, at any
time and from time to time, may exceed the Maximum Guaranteed Amount of such
Guarantor and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.
     2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder
and under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any security therefore or other guaranty or liability in respect thereof,
whether given by such Guarantor or any other Person, and shall not be
discharged, limited or otherwise affected by reason of any of the following,
whether or not such Guarantor has notice or knowledge thereof:
     (i) any change in the time, manner or place of payment of, or in any other
term of, any Guaranteed Obligations or any guaranty, security or other liability
in respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of the Credit Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;
     (ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty, security or other liability in respect thereof or any provisions of
the Credit Agreement, any other Credit Document or any agreement or instrument
delivered pursuant to any of the foregoing;
     (iii) the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or for
any guaranty, security or other liability in respect thereof;

4



--------------------------------------------------------------------------------



 



     (iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty, security or other
liability in respect thereof, including any acceptance or refusal of any offer
or performance with respect to the same or the subordination of the same to the
payment of any other obligations;
     (v) any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty, security or other liability in respect thereof;
     (vi) the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any guaranty, security
or other liability for any Guaranteed Obligations, in any order and by any
manner thereby permitted;
     (vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;
     (viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the Borrower
or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or
     (ix) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Borrower, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (y) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable), and (z) the termination of the Commitments under the
Credit Agreement (the events in clauses (y) and (z) above, collectively, the
“Termination Requirements”).
     3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and
expressly waives:
     (i) presentment, demand for payment, demand for performance, protest and
notice of any other kind, including, without limitation, notice of nonpayment or
other nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrower and of any of the matters
referred to in Section 2 and of any rights to consent thereto;
     (ii) any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any collateral or other security from
or any deposit balance or other credit in favor of, the Borrower, any other
Guarantor or any other Person directly or

5



--------------------------------------------------------------------------------



 



indirectly liable for any Guaranteed Obligations, or to pursue any other remedy
or enforce any other right; and any other defense based on an election of
remedies with respect to any collateral or other security for any Guaranteed
Obligations or for any guaranty or other liability in respect thereof,
notwithstanding that any such election (including any failure to pursue or
enforce any rights or remedies) may impair or extinguish any right of
indemnification, contribution, reimbursement or subrogation or other right or
remedy of any Guarantor against the Borrower, any other Guarantor or any other
Person directly or indirectly liable for any Guaranteed Obligations or any such
collateral or other security;
     (iii) any right or defense based on or arising by reason of any right or
defense of the Borrower or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Borrower or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations or any Credit Document or other agreement or instrument
delivered pursuant thereto, or the cessation of the liability of the Borrower
for any reason other than the satisfaction of the Termination Requirements;
     (iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty, security or other
liability in respect thereof or any collateral or other security for any of the
foregoing, and promptness, diligence, or any requirement that any Guaranteed
Party create, protect, perfect, secure, insure, continue or maintain any Liens
in any such security;
     (v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and
     (vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.
     4. No Subrogation. Each Guarantor hereby agrees that, until satisfaction of
the Termination Requirements, it will not exercise or seek to exercise any claim
or right that it may have against the Borrower or any other Guarantor at any
time as a result of any payment made under or in connection with this Guaranty
or the performance or enforcement hereof, including any right of subrogation to
the rights of any of the Guaranteed Parties against the Borrower or any other
Guarantor, any right of indemnity, contribution or reimbursement against the
Borrower or any other Guarantor (including rights of contribution as set forth
in Section 1(c)), any right to enforce any remedies of any Guaranteed Party
against the Borrower or any other Guarantor, or any benefit of, or any right to
participate in, any security held by any Guaranteed Party to secure payment of
the Guaranteed Obligations, in each case whether such claims or rights arise by
contract, statute (including without limitation the Bankruptcy Code), common law
or otherwise.

6



--------------------------------------------------------------------------------



 



Each Guarantor further agrees that all indebtedness and other obligations,
whether now or hereafter existing, of the Borrower or any other Subsidiary of
the Borrower to such Guarantor, including, without limitation, any such
indebtedness in any proceeding under the Bankruptcy Code and any intercompany
receivables, together with any interest thereon, shall be, and hereby are,
subordinated and made junior in right of payment to the Guaranteed Obligations.
Each Guarantor further agrees that if any amount shall be paid to or any
distribution received by any Guarantor (i) on account of any such indebtedness
at any time after the occurrence and during the continuance of an Event of
Default, or (ii) on account of any such rights of subrogation, indemnity,
contribution or reimbursement at any time prior to the satisfaction of the
Termination Requirements, such amount or distribution shall be deemed to have
been received and to be held in trust for the benefit of the Guaranteed Parties,
and shall forthwith be delivered to the Administrative Agent in the form
received (with any necessary endorsements in the case of written instruments),
to be applied against the Guaranteed Obligations, whether or not matured, in
accordance with the terms of the applicable Credit Documents and without in any
way discharging, limiting or otherwise affecting the liability of such Guarantor
under any other provision of this Guaranty. Additionally, in the event the
Borrower or any other Credit Party becomes a “debtor” within the meaning of the
Bankruptcy Code, the Administrative Agent shall be entitled, at its option, on
behalf of the Guaranteed Parties and as attorney-in-fact for each Guarantor, and
is hereby authorized and appointed by each Guarantor, to file proofs of claim on
behalf of each relevant Guarantor and vote the rights of each such Guarantor in
any plan of reorganization, and to demand, sue for, collect and receive every
payment and distribution on any indebtedness of the Borrower or such Credit
Party to any Guarantor in any such proceeding, each Guarantor hereby assigning
to the Administrative Agent all of its rights in respect of any such claim,
including the right to receive payments and distributions in respect thereof.
     5. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects.
     6. Financial Condition of Borrower. Each Guarantor represents that it has
knowledge of the Borrower’s financial condition and affairs and that it has
adequate means to obtain from the Borrower on an ongoing basis information
relating thereto and to the Borrower’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrower for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or any change in, the financial condition or affairs of the Borrower that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.

7



--------------------------------------------------------------------------------



 



     7. Payments; Application; Set-Off.
     (a) Each Guarantor agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.
     (b) All payments made by each Guarantor hereunder will be made in Dollars
to the Administrative Agent, without set-off, counterclaim or other defense and,
in accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.
     (c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.12 of the Credit Agreement.
     (d) Upon and at any time after the occurrence and during the continuance of
any Event of Default, each Guaranteed Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Credit
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     8. No Waiver. The rights and remedies of the Guaranteed Parties expressly
set forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or any Related Party thereof shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or

8



--------------------------------------------------------------------------------



 



demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.
     9. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(d), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to secure
the payment and performance of the Guarantors’ obligations hereunder. The
obligations of each Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against each
Guarantor whether or not action is brought against the Borrower or any other
Guarantor and whether or not the Borrower or any other Guarantor is joined in
any such action. Each Guarantor agrees that to the extent all or part of any
payment of the Guaranteed Obligations made by any Person is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other party under any Insolvency Laws (the amount of any such payment, a
“Reclaimed Amount”), then, to the extent of such Reclaimed Amount, this Guaranty
shall continue in full force and effect or be revived and reinstated, as the
case may be, as to the Guaranteed Obligations intended to be satisfied as if
such payment had not been received; and each Guarantor acknowledges that the
term “Guaranteed Obligations” includes all Reclaimed Amounts that may arise from
time to time.
     10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Guarantor from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
     11. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Subsidiaries of
the Borrower and that are not already parties hereto to become Guarantors
hereunder (excluding any Foreign Subsidiary to the extent (and for as long as)
doing so would cause adverse tax or regulatory consequences to the Borrower) by
executing a Guarantor Accession, and agrees that its obligations hereunder shall
not be discharged, limited or otherwise affected by reason of the same, or by
reason of the Administrative Agent’s actions in effecting the same or in
releasing any Guarantor hereunder, in each case without the necessity of giving
notice to or obtaining the consent of any other Guarantor.
     12. Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival. This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements
(provided that the indemnification provisions of clause (ii) of Section 1(a)
shall survive any termination of this Guaranty), (ii) be binding upon and
enforceable against each Guarantor and its successors and assigns (provided,
however, that no Guarantor may sell, assign or transfer any

9



--------------------------------------------------------------------------------



 



of its rights, interests, duties or obligations hereunder without the prior
written consent of the Lenders) and (iii) inure to the benefit of and be
enforceable by each Guaranteed Party and its successors and permitted assigns.
Without limiting the generality of clause (iii) above, any Guaranteed Party may,
in accordance with the provisions of the Credit Agreement, assign all or a
portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Guaranty and any
Guarantor Accession.
     13. Governing Law; Consent to Jurisdiction; Appointment of Borrower as
Representative, Process Agent, Attorney-in-Fact.
     (a) This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).
     (b) Each Guarantor irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Guaranty or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or in any other
Credit Document shall affect any right that any Guaranteed Party may otherwise
have to bring any action or proceeding relating to this Guaranty or any other
Credit Document against any Guarantor or its properties in the courts of any
jurisdiction.
     (c) Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Credit Document in any court referred to
in Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each Guarantor hereby irrevocably designates and appoints the Borrower
as its designee, appointee and agent to receive on its behalf all service of
process in any such action or proceeding and any other notice or communication
hereunder, irrevocably consents to service of process in any such action or
proceeding in the manner provided for notices in Section 15, and

10



--------------------------------------------------------------------------------



 



irrevocably agrees that service so made shall be effective and binding upon such
Guarantor in every respect and that any other notice or communication given to
the Borrower at the address and in the manner specified herein shall be
effective notice to such Guarantor. Nothing in this Section shall affect the
right of any party to serve legal process in any other manner permitted by law
or affect the right of any Guaranteed Party to bring any action or proceeding
against any Guarantor in the courts of any other jurisdiction.
     (e) Further, each Guarantor does hereby irrevocably make, constitute and
appoint the Borrower as its true and lawful attorney-in-fact, with full
authority in its place and stead and in its name, the Borrower’s name or
otherwise, and with full power of substitution in the premises, from time to
time in the Borrower’s discretion to agree on behalf of, and sign the name of,
such Guarantor to any amendment, modification or supplement to, restatement of,
or waiver or consent in connection with, this Guaranty, any other Credit
Document or any document or instrument pursuant hereto or thereto, and to take
any other action and do all other things on behalf of such Guarantor that the
Borrower may deem necessary or advisable to carry out and accomplish the
purposes of this Guaranty and the other Credit Documents. The Borrower will not
be liable for any act or omission nor for any error of judgment or mistake of
fact unless the same shall occur as a result of the gross negligence or willful
misconduct of the Borrower. This power, being coupled with an interest, is
irrevocable by any Guarantor for so long as this Guaranty shall be in effect
with respect to such Guarantor. By its signature hereto, the Borrower consents
to its appointment as provided for herein and agrees promptly to distribute all
process, notices and other communications to each Guarantor.
     14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     15. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (a) if
to any Guarantor, in care of the Borrower and at the Borrower’s address for
notices set forth in the Credit Agreement, and (b) if to any Guaranteed Party,
at its address for notices set forth in the Credit Agreement; in each case, as
such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have

11



--------------------------------------------------------------------------------



 



been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.
     16. Severability. To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.
     17. Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
     18. Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed
under seal by their duly authorized officers as of the date first above written.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [NAME OF GUARANTOR]         [NAME OF GUARANTOR]         [REPEAT]
   
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

          Accepted and agreed to:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,     as Administrative Agent    
 
       
By:
       
 
 
 
   
Title:
       
 
 
 
   

Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTOR ACCESSION
     THIS GUARANTOR ACCESSION (this “Accession”), dated as of
                    , ___, is executed and delivered by [NAME OF NEW GUARANTOR],
a                      corporation (the “New Guarantor”), pursuant to the
Guaranty Agreement referred to hereinbelow.
     Reference is made to the Credit Agreement, dated as of January 12, 2007,
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders party thereto, the Administrative Agent and the Syndication Agent
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”). In connection with and as a condition to the initial and continued
extensions of credit under the Credit Agreement, the Borrower and certain of its
Subsidiaries have executed and delivered a Guaranty Agreement, dated as of
January 12, 2007 (as amended, modified, restated or supplemented from time to
time, the “Guaranty Agreement”), pursuant to which such Subsidiaries have
guaranteed the payment in full of the obligations of the Borrower under the
Credit Agreement and the other Credit Documents (as defined in the Credit
Agreement). Capitalized terms used herein without definition shall have the
meanings given to them in the Guaranty Agreement.
     The Borrower has agreed under the Credit Agreement to cause each of its
future Subsidiaries (excluding any Foreign Subsidiary to the extent (and for as
long as) doing so would cause adverse tax or regulatory consequences to the
Borrower) to become a party to the Guaranty Agreement as a guarantor thereunder.
The New Guarantor is a Subsidiary of the Borrower. The New Guarantor will obtain
benefits as a result of the continued extension of credit to the Borrower under
the Credit Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Accession. Therefore, in consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce the Lenders to continue to
extend credit to the Borrower under the Credit Agreement, the New Guarantor
hereby agrees as follows:
     1. The New Guarantor hereby joins in and agrees to be bound by each and all
of the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.
     2. The New Guarantor hereby represents and warrants that after giving
effect to this Accession, each representation and warranty related to it
contained in the Credit Agreement qualified as to materiality is true and
correct and each not so qualified is true and correct in all material respects,
in each case with respect to the New Guarantor as of the date hereof.

 



--------------------------------------------------------------------------------



 



     3. This Accession shall be a Credit Document (within the meaning of such
term under the Credit Agreement), shall be binding upon and enforceable against
the New Guarantor and its successors and assigns, and shall inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and permitted
assigns. This Accession and its attachments are hereby incorporated into the
Guaranty Agreement and made a part thereof.
     IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.

                  [NAME OF NEW GUARANTOR]    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FINANCIAL CONDITION CERTIFICATE
     THIS FINANCIAL CONDITION CERTIFICATE (this “Certificate”) is delivered
pursuant to the Credit Agreement, dated as of January 12, 2007 (the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time parties thereto, Wachovia Bank,
National Association, as Administrative Agent, and Bank of America, N.A., as
Syndication Agent. Capitalized terms used herein without definition shall have
the meanings given to such terms in the Credit Agreement.
     The undersigned hereby certifies for and on behalf of the Borrower as
follows:
     1. Capacity. The undersigned is, and at all pertinent times mentioned
herein has been, the duly qualified and acting chief financial officer of the
Borrower, and in such capacity has responsibility for the management of the
Borrower’s financial affairs and for the preparation of the Borrower’s financial
statements. The undersigned has, together with other officers of the Borrower,
acted on behalf of the Borrower in connection with the negotiation and
consummation of the NYBOT Merger and the Credit Agreement, the initial
extensions of credit made under the Credit Agreement, the repayment of the
Existing Bilateral Facility, and the other Transactions described therein.
     2. Procedures. For purposes of this Certificate, the undersigned has, as of
or prior to the date hereof, undertaken the following activities in connection
herewith:
     2.1 The undersigned has carefully reviewed the following:

  (a)   the contents of this Certificate;     (b)   the Credit Agreement
(including the exhibits and schedules thereto); and     (c)   the audited and
unaudited financial statements of the Borrower and its Subsidiaries referred to
in Section 4.11(a) of the Credit Agreement.

     2.2 Additionally, in preparation for the consummation of the Transactions,
the undersigned has prepared or supervised the preparation of and has reviewed
(i) an unaudited consolidated balance sheet of the Borrower and its Subsidiaries
as of the last day of the most recent fiscal quarter ending no less than 45 days
before the date hereof and for that portion of the current fiscal year then
ended giving pro forma effect to the Transactions, all as if such events had
occurred on such date, a copy of which balance sheet is attached hereto as Annex
A (the “Pro Forma Balance Sheet”), and (ii) projected consolidated balance
sheets and statements of income and cash flows of the Borrower and its
Subsidiaries prepared on an annual basis through the end of fiscal year 2011,
copies of which projected financial statements are attached hereto as Annex B
(the “Projections”).

 



--------------------------------------------------------------------------------



 



     2.3 The undersigned, together with the other officers and personnel of the
Borrower and its Subsidiaries who were principally and directly involved in the
preparation of the Pro Forma Balance Sheet and the Projections, have relied on
historical financial and other information and upon information with respect to
sales, costs and other data obtained in discussions with executive officers of
the Borrower and other officers and supervisory personnel directly and primarily
responsible for the various operations involved. The undersigned has reexamined
the Pro Forma Balance Sheet and the Projections as of the date hereof, and has
considered the continuing reasonableness of the assumptions set forth therein
and the effect thereon of any changes since the date of preparation thereof on
the financial condition set forth and the results projected therein.
     2.4 The undersigned has made inquiries of certain other officers and
personnel of the Borrower and its Subsidiaries with responsibility for financial
and accounting matters regarding (i) whether the unaudited financial statements
described in paragraph 2.1(c) above and the Pro Forma Balance Sheet are in
conformity with GAAP applied on a basis consistent with that of the audited
financial statements described in paragraph 2.1(c) above (subject to the absence
of footnotes required by GAAP and subject to normal year-end adjustments), and
whether notes omitted from such unaudited financial statements and the Pro Forma
Balance Sheet would have disclosed any new information that would be necessary
to make the statements contained therein, taken as a whole, not misleading, and
(ii) whether such persons were aware of any events or conditions that, as of the
date hereof, would cause the statements made in paragraph 3 below to be untrue
in any material respect.
     2.5 With respect to any contingent liabilities of the Borrower and its
Subsidiaries on a pro forma basis after giving effect to the Transactions, the
undersigned:

  (a)   has inquired of certain officers and other personnel of the Borrower and
its Subsidiaries who have responsibility for the legal, financial and accounting
affairs of the Borrower and its Subsidiaries, as to the existence and estimated
amounts of all contingent liabilities known to them;     (b)   has confirmed
with senior accounting officers of the Borrower that, to the best of such
officers’ knowledge, (i) all appropriate items have been included in contingent
liabilities made known to the undersigned in the course of the inquiry of the
undersigned in connection herewith, and (ii) the amounts relating thereto were
the maximum estimated amounts of liability reasonably likely to result therefrom
as of the date hereof, and     (c)   confirms that, to the best of the
undersigned’s knowledge, all material contingent liabilities that may arise from
any pending litigation, asserted claims and assessments, guarantees, uninsured
risks, and other relevant contingencies and circumstances have been considered
in making the certification set forth herein, and with respect to each such
contingent liability the maximum estimated amount of liability with respect
thereto was used in making such certification.

2



--------------------------------------------------------------------------------



 



     2.6 The undersigned has conferred with counsel to the Borrower for the
purpose of discussing the meaning of the contents of this Certificate.
     3. Certifications. Based on the foregoing, the undersigned hereby certifies
as follows:
     3.1 The Pro Forma Balance Sheet attached hereto as Annex A reflects
adjustments made on a Pro Forma Basis to give effect to the consummation of the
NYBOT Merger, the repayment of the Existing Bilateral Facility, the initial
extensions of credit made under the Credit Agreement, the payment of transaction
fees and expenses related to the foregoing and the consummation of the other
Transactions, all as if such events had occurred on the date as of which the Pro
Forma Balance Sheet is prepared. The Pro Forma Balance Sheet has been prepared
in accordance with the requirements of Regulation S-X under the Exchange Act
and, based on stated assumptions made in good faith and having a reasonable
basis set forth therein, presents fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries on an
unaudited Pro Forma Basis as of the date set forth therein after giving effect
to the consummation of the transactions described above.
     3.2 The Projections attached hereto as Annex B give effect to the
consummation of the NYBOT Merger, the repayment of the Existing Bilateral
Facility, the initial extensions of credit made under the Credit Agreement, the
payment of transaction fees and expenses related to the foregoing and the
consummation of the other Transactions. In the good faith opinion of management
of the Borrower, the assumptions used in the preparation of the Projections were
fair, complete and reasonable when made and continue to be fair, complete and
reasonable as of the date hereof. The Projections have been prepared in good
faith by the executive and financial personnel of the Borrower, are complete and
represent a reasonable estimate of the future performance and financial
condition of the Borrower and its Subsidiaries, subject to the uncertainties and
approximations inherent in any projections.
     3.3 The Borrower and its Subsidiaries, taken as a whole, are not insolvent
now, and the incurrence by the Borrower and its Subsidiaries of their respective
liabilities and obligations pursuant to the Credit Agreement and the other
Credit Documents and the consummation of the NYBOT Merger, the repayment of the
Existing Bilateral Facility, the initial extensions of credit made under the
Credit Agreement, the payment of transaction fees and expenses related to the
foregoing and the consummation of the other Transactions will not render them
insolvent taken as a whole. The undersigned understands that, in this context,
(i) “insolvent” means that the present fair saleable value of assets is less
than the amount that will be required to be paid on or in respect of the
existing debts as such debts mature in the ordinary course, (ii) “fair value” of
assets means the aggregate amount that could be realized within a reasonable
time, either through collection or sale of such assets at the regular market
value as an ongoing business, conceiving of the latter as the amount that could
be obtained for the property in question within such period by a capable and
diligent seller from an interested buyer who is willing to purchase under
ordinary selling conditions, and (iii) “debts” includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent, including any guaranty or other contingent obligation. The foregoing
is supported by an analysis of the Pro Forma Balance Sheet.

3



--------------------------------------------------------------------------------



 



     3.4 The undersigned reasonably believes that, by the incurrence of their
respective liabilities and obligations pursuant to the Credit Agreement and the
other Credit Documents and the consummation of the NYBOT Merger, the repayment
of the Existing Bilateral Facility, the initial extensions of credit made under
the Credit Agreement, the payment of transaction fees and expenses related to
the foregoing and the consummation of the other Transactions, the Borrower and
its Subsidiaries, taken as a whole, will not incur debts beyond their ability to
pay as they mature in the ordinary course (taking into account the timing and
amounts of cash to be payable on or in respect of such debts). The foregoing
conclusion is based in part on the Projections, which demonstrate that the cash
flow of the Borrower and its Subsidiaries, after taking into account all
anticipated uses of cash of each such Person, will at all times be sufficient to
pay all amounts on or in respect of Indebtedness of such Persons when such
amounts are required, in the ordinary course, to be paid (including without
limitation scheduled payments pursuant to the Credit Agreement). The undersigned
has concluded that the realization of current assets in the ordinary course of
business should be sufficient to pay recurring current debt, short-term debt and
long-term debt as such debts mature in their ordinary course, that the cash flow
(including earnings plus non-cash charges to earnings) should be sufficient to
provide cash necessary to repay loans made under the Credit Agreement and other
long-term indebtedness as such debt matures in its ordinary course, and that the
Borrower should have sufficient availability under the Credit Agreement to
satisfy its working capital and short-term liquidity requirements.
     3.5 After giving effect to the consummation of the NYBOT Merger, the
repayment of the Existing Bilateral Facility, the initial extensions of credit
made under the Credit Agreement, the payment of transaction fees and expenses
related to the foregoing and the consummation of the other Transactions, the
assets of the Borrower and its Subsidiaries, taken as a whole, do not constitute
“unreasonably small capital” (within the meaning of Section 548(a) of the
Bankruptcy Code, 11 U.S.C. Section 548(a)) for such Persons to carry on their
businesses as now conducted and as proposed to be conducted, taking into account
the particular capital requirements of the businesses conducted and to be
conducted by them and the availability of capital in respect thereof (with
reference to, without limitation, the Projections and the Borrower’s available
credit capacity).
     3.6 Neither the Borrower nor any of its Subsidiaries have executed the
Credit Agreement or any other documents mentioned therein, or made any transfer
or incurred any obligations thereunder, with intent to hinder, delay or defraud
either present or future creditors of such Person.
     3.7 The statements made herein by the undersigned are based upon the
personal knowledge of the undersigned, or upon reports and other information
given to the undersigned by supervisory personnel of the Borrower having
principal and direct responsibility for the reports and information given, and
who in the opinion of the undersigned are reliable and entitled to be relied
upon. The statements made herein are made in good faith and, to the best of the
knowledge and belief of the undersigned, and subject to the assumptions set
forth in Annexes A and B, are reasonable in all material respects.
     3.8 The undersigned understands that the Lenders have performed their own
review and analysis of the financial condition of the Borrower and its
Subsidiaries, but that the Lenders

4



--------------------------------------------------------------------------------



 



are relying on the foregoing statements in connection with the extension of
credit to the Borrower pursuant to the Credit Agreement.

5



--------------------------------------------------------------------------------



 



     Executed on behalf of the Borrower this ___day of ___, 2007.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Signature Page to Financial Condition Certificate

 



--------------------------------------------------------------------------------



 



FINANCIAL CONDITION CERTIFICATE
ANNEX A
Pro Forma Balance Sheet
[see attached]

 



--------------------------------------------------------------------------------



 



FINANCIAL CONDITION CERTIFICATE
ANNEX B
Projections
[see attached]

 